 



Exhibit 10.1
 
STOCK PURCHASE AGREEMENT
 
This STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into this
8th day of September, 2006 by and among (i) Rand Medical Billing, Inc. a
California corporation (“Rand”), (ii) Marvin I. Retsky, M.D. (“Retsky”), the
sole stockholder of Rand and (iii) Orion HealthCorp Inc., a Delaware corporation
(“Purchaser”), (Purchaser, Retsky and Rand are each a “Party” and are
collectively the “Parties”).
 
RECITALS:
 
WHEREAS, Retsky owns one hundred percent of the issued and outstanding shares of
capital stock of Rand; and
 
WHEREAS, Retsky desires to sell to Purchaser, and Purchaser desires to purchase
from Retsky, the Shares (as defined below) owned by Retsky, all in accordance
with the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants, and agreements, and subject to the terms
and conditions, set forth herein, the parties agree as follows:
 
ARTICLE I

 
PURCHASE OF SHARES
 

1.1   Sale of Shares

 
Upon the terms and subject to the conditions in this Agreement, Purchaser will
purchase, and Retsky will convey, transfer, assign and deliver to Purchaser,
free and clear of all Encumbrances (as defined below), on the Closing Date (as
defined below), the number of the shares of capital stock of Rand set forth
opposite his name on Schedule 1.1 attached hereto (the “Shares”), which
represents all of the issued and outstanding shares of capital stock of Rand.
 

1.2   Method and Conveyance of Transfer

 
The conveyance and transfer of the Shares will be effected by delivery of all
certificates evidencing the Shares, duly endorsed in blank by Retsky, or such
other instruments of transfer as are reasonably acceptable to Purchaser in each
case, vesting in Purchaser good and marketable title to the Shares, free and
clear of all Encumbrances.
 
ARTICLE II

 
PURCHASE PRICE
 

2.1   Purchase Price

 
Purchaser agrees to pay Retsky, Nine Million Three Hundred Sixty Five Thousand
Three Hundred Thirty Three Dollars ($9,365,333) (the “Purchase Price”) for the
Shares. The Purchase Price will be subject to possible adjustments pursuant to
future revenue results and possible Losses subject to indemnification. The
Purchase Price shall be paid as follows:
 
(a) Cash Down.  At the Closing, Purchaser will pay Retsky, by wire transfer of
immediately available funds to an account specified by Retsky, an amount equal
to Six Million Eight Hundred Thousand Dollars ($6,800,000) (the “Cash Down
Payment”);
 
(b) Promissory Note.  At the Closing, Purchaser will execute and deliver to
Retsky a promissory note in the original principal amount of One Million Three
Hundred Sixty Five Thousand Three Hundred Thirty Three Dollars ($1,365,333), in
substantially the form attached hereto as Exhibit A (the “Promissory Note”);
 
(c) Cash Escrow.  At the Closing, Purchaser will deliver to City National Bank,
or such other escrow agent as mutually agreed to by the parties located in the
State of California, (the “Escrow Agent”) for deposit






--------------------------------------------------------------------------------



 



into an interest-bearing escrow account (“Cash Escrow Account”), by wire
transfer of immediately available funds, an amount equal to Six Hundred Thousand
Dollars ($600,000) (the “Escrow Amount”) to be held pursuant to the terms of an
Escrow Agreement between Retsky, Purchaser and Escrow Agent (the “Escrow
Agreement”);
 
(d) Stock Shares Issued.  At the Closing, Purchaser will deliver to Escrow Agent
a stock certificate for the number of shares of Class A common stock of
Purchaser (the “Common Stock”) equal in value to Six Hundred Thousand Dollars
($600,000). For purposes of calculating the average price per share (the
“Closing Date Price Per Share”) for the Common Stock to be delivered pursuant to
this Section 2.1(d) at the Closing, the price per share shall be the price of
the Common Stock for the twenty (20) day period immediately prior to the Closing
Date. The number of shares of Common Stock delivered in satisfaction of the
Stock Consideration portion of the Purchase Price shall be determined by
dividing Six Hundred Thousand Dollars ($600,000) by the Closing Date Price Per
Share (the “Stock Consideration”). The number of shares of Common Stock included
in the Purchase Price shall be adjusted to reflect any subsequent stock split,
reverse split or reclassification, or the like.
 

2.2   Methods and Definitions

 
(a) Gross Revenue Targets and Definitions.
 
(i) The calendar 2007 minimum gross revenue target is Six Million Three Hundred
Forty Nine Thousand Two Hundred and Six Dollars ($6,349,206) (“2007 Minimum
Revenue Target”).
 
(ii) The calendar 2008 minimum gross revenue target is Nine Million Six Hundred
Thousand Dollars ($9,600,000) (“2008 Minimum Revenue Target”).
 
(iii) The last day of the financial period that will be used for determining the
revenue levels achieved shall be referred to as the “Reporting Date”.
 
(b) Determination of Gross Revenue.  Within sixty (60) days following the
Reporting Dates set forth in Sections 2.3 and 2.4 below, Purchaser will deliver
a written notice to Retsky (“Revenue Notice”) detailing the Gross Revenue (as
defined below) of Rand for the 12 month period ended on the Reporting Date,
(such amount as finally determined in accordance with this Section 2.2(b), the
“Actual Gross Revenue”). If Retsky objects to the calculation of Gross Revenue
in the Revenue Notice, he shall notify Purchaser within thirty (30) days
following receipt of such Revenue Notice, setting forth in specific detail the
basis for such objection (the “Objection Notice”). If Retsky fails to deliver
the Objection Notice within such time period, the Actual Gross Revenue shall be
as set forth in the Revenue Notice. If an Objection Notice is delivered within
the required period, then Purchaser and Retsky shall use their respective best
efforts to reach agreement as to any such proposed adjustment to Gross Revenue
detailed in such Objection Notice. If Purchaser and Retsky are unable to resolve
any such dispute within thirty (30) days of Purchaser’s receipt of the Objection
Notice, then Purchaser and Retsky shall select a regionally recognized
independent accounting firm (“Accounting Firm”) mutually acceptable to the
parties to resolve said dispute. In the event Purchaser and Retsky cannot agree
on a mutually acceptable Accounting Firm, Purchaser and Retsky each shall select
a regionally recognized independent accounting firm and the two accounting firms
so selected shall select the Accounting Firm. Purchaser and Retsky shall use
commercially reasonable efforts to cause a report to be rendered by the
Accounting Firm within thirty (30) days of its appointment. The determination of
the Accounting Firm shall be final and binding on Retsky and Purchaser. The
costs and expenses of the Accounting Firm will be shared equally by Purchaser
and Retsky. For purposes of this Agreement, “Gross Revenue” means revenue
recognized in accordance with generally accepted accounting principles (“GAAP”)
used by Purchaser in preparing its consolidated financial statements.
 

2.3   2007 Actual Gross Revenue Calculation

 
For purposes of this Agreement, the Actual Gross Revenue for the period ending
December 31, 2007 (the “2007 Actual Revenue”) will be equal to the Actual Gross
Revenue, based upon a Reporting Date of December 31, 2007, as determined
pursuant to the methods set forth in Section 2.2(b) above.






--------------------------------------------------------------------------------



 



(a) Early Escrow Release.  If the 2007 Actual Revenue equals or exceeds the 2007
Minimum Revenue Target and the amount of the aggregate Losses, as defined in
Article X subject to indemnification by Retsky, is less than the Threshold
amount defined in Section 10.2, then, within thirty (30) days following the
final determination of the 2007 Actual Revenue, Purchaser and Rand shall deliver
joint written instructions to the Escrow Agent instructing the Escrow Agent to
take the following actions:
 
(i) Release the balance of the funds held in the Cash Escrow Account (including
any accrued interest) to Retsky.
 
(ii) Release the balance of the Stock Consideration held in escrow pursuant to
Section 2.1(d) to Retsky.
 
(b) Escrow Release Postponed.  If the 2007 Actual Revenue is less than the 2007
Minimum Revenue Target, then the Cash Escrow Account and the Stock Consideration
will not be released by the Escrow Agent and the Purchase Price will be subject
to the adjustments set forth in Section 2.4 below and not pursuant to
Section 2.3.
 
(c) Partial Escrow Release.  If the 2007 Actual Revenue is greater than the 2007
Minimum Revenue Target, but if the amount of the aggregate Losses as defined in
Article X, subject to indemnification by Retsky, is more than or equal to the
Threshold amount defined in Section 10.2, then the Cash Escrow Account and the
Stock Consideration will in that order be reduced by the amount of the aggregate
Losses as defined in Article X, subject to indemnification by Retsky, with the
balance of the funds held in the Cash Escrow Account if any (including any
accrued interest) and the balance of the Stock Consideration held in Escrow
pursuant to Section 2.1(d), if any paid to Retsky. For purposes herein, the
price per share shall be determined in the manner set forth in
Section 2.4(d)(vi) using December 31, 2007 as the date and not December 31,
2008.
 

2.4   2008 Purchase Price Adjustment

 
For purposes of this Agreement, the Actual Gross Revenue for the period ending
December 31, 2008 (the “2008 Actual Revenue”) will be equal to the Actual Gross
Revenue, based upon a Reporting Date of December 31, 2008, as determined
pursuant to the method set forth in Section 2.2(b) above. Subsections
(a) through (d) define the four possible outcomes and the respective actions to
be taken:
 
(a) Revenue Exceeds 2008 Minimum Revenue Target.  If the 2008 Actual Revenue is
equal to or greater than the 2008 Minimum Revenue Target then, subject to
Section 2.5 below, (i) Purchaser and Retsky shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to take the
actions described in Section 2.3(a) provided that these actions were not
previously taken in compliance with Section 2.3(a) above (ii) Purchaser will
proceed to pay the balance due on the Promissory Note (Section 2.1(b)) in five
equal monthly installments beginning March 1, 2009. In this case the Purchase
Price equals the amount stated in Section 2.1.
 
(b) Revenue Exceeds 2007 Minimum Revenue Target.  If the 2008 Actual Revenue is
less than the 2008 Minimum Revenue Target but is equal to or greater than the
2007 Minimum Revenue Target, then, subject to Section 2.5 below, Purchaser and
Retsky shall deliver joint written instructions to the Escrow Agent instructing
the Escrow Agent to take the actions described in Section 2.3(a), provided that
these actions were not previously taken in compliance with Section 2.3(a). In
addition, the total amount due on the Promissory Note will be computed subject
to the following adjustment:
 
(i) An adjustment factor will be computed, as follows: the 2007 Minimum Revenue
Target amount will be subtracted from the 2008 Actual Revenue with the remainder
then divided by Three Million Two Hundred Fifty Thousand Seven Hundred Ninety
Four Dollars ($3,250,794) (“Promissory Note Adjustment Factor”), provided,
however the Promissory Note Adjustment Factor cannot be greater than one (1).
 
(ii) The adjusted amount of the Promissory Note will be determined by
multiplying the Promissory Note Adjustment Factor by original amount of the
Promissory Note (the “Adjusted Promissory Note Obligation”). The Adjusted
Promissory Note Obligation will be the full Purchaser obligation with regard to
the Promissory Note, and such amount will be due and payable in five equal
monthly installments






--------------------------------------------------------------------------------



 



beginning March 1, 2009. At Purchasers’ request Retsky will return the
Promissory Note to Purchaser for cancellation and Purchaser will execute and
deliver a new Promissory Note to Retsky for the amount of the Adjusted
Promissory Note Obligation.
 
(iii) In this case the Purchase Price equals the amount stated in Section 2.1
less the amount by which the Promissory Note was reduced in this Section 2.4(b).
 
(c) 2007 Minimum Revenue Target Previously Met but 2008 Revenue is Under 2007
Minimum Revenue Target.  If in accordance with Section 2.3(b), the 2007 Minimum
Revenue Target was previously equaled or exceeded, but the 2008 Actual Revenue
is less than the 2007 Minimum Revenue Target, the Promissory Note will be marked
canceled with no payment due and returned to Purchaser, thereby reducing the
amount of the Purchase Price stated in Section 2.1 by the full amount of the
Promissory Note.
 
(d) Revenue is Under 2007 Minimum Revenue Target.  If the 2007 Actual Revenue
was not equal to or greater than the 2007 Minimum Revenue Target and the release
of the cash and shares was postponed in accordance with Section 2.3(b) and the
2008 Actual Revenue is less than the 2007 Minimum Revenue Target, then, subject
to Section 2.5 below, the following procedures will be used to adjust the
Purchase Price:
 
(i) The Promissory Note will be marked canceled with no payment due and returned
to Purchaser.
 
(ii) An adjustment factor will be computed taking the 2008 Actual Revenue amount
and dividing it by the 2007 Minimum Revenue Target amount (the “2008 Reduction
Ratio”).
 
(iii) The Purchase Price will be adjusted downward to a number computed by
multiplying Eight Million Dollars ($8,000,000) by the 2008 Reduction Ratio.
 
(iv) Following the above calculation steps, an adjustment amount will be
computed by subtracting the Purchase Price from the Eight Million Dollars
($8,000,000) (the “Purchase Price Shortfall”).
 
(v) The Purchase Price Shortfall will be first allocated to reduce the amount
due to Retsky from the Cash Escrow Account, with the amount of this reduction
being due to Purchaser. When this calculation is complete, Purchaser and Retsky
shall deliver joint written instructions to the Escrow Agent instructing the
Escrow Agent to release the funds held in the Cash Escrow Account by the Escrow
Agent to Retsky and Purchaser, according to the above calculations.
 
(vi) If the Purchase Price Shortfall exceeds the amount in the Cash Escrow
Account, the excess amount (the “Remaining Losses”) will be deducted from the
Stock Consideration being held in escrow. The price per share (“Price Per
Share”) shall be determined by using the average of the closing sale price of
Purchaser’s Common Stock as reported by the American Stock Exchange (“AMEX”) or
any other national securities exchange in which the Common Stock is then listed
for the previous twenty (20) trading days on which it shall have traded ending
on the last trading day immediately prior to December 31, 2008. Provided,
however, that if the Common Stock is not then listed or admitted to trading on
any national securities exchange then the Price Per Share will be the average of
the closing bid and asked prices of Common Stock as shown by the National
Association of Securities Dealers, Inc (“NASD”) automated quotation system or
the over-the-counter market for the previous twenty (20) trading days on which
it shall have traded ending on the last trading day immediately prior to
December 31, 2008. The number of shares to be deducted from the Stock
Consideration will be determined by dividing the amount of the Remaining Losses
by the Price Per Share. Purchaser and Retsky shall deliver joint written
instructions to the Escrow Agent instructing the Escrow Agent to release the
stock certificate to Purchaser for replacement with a new stock certificate with
a revised number of shares, subtracting those shares that offset the amount of
the Remaining Losses. This revised stock certificate will then be immediately
delivered to Retsky by Purchaser. Notwithstanding the foregoing, Retsky shall
have, at its option, the right to pay the amount of the Remaining Losses in cash
by December 31, 2008, thereby eliminating the need to forfeit any of the Stock
Consideration.
 
(vii) If the Purchase Price Shortfall exceeds the value of the Stock
Consideration being held in escrow, there will be no obligation on the part of
Retsky to return any portion of the Cash Down Payment






--------------------------------------------------------------------------------



 



relative to the future revenue results obtained by Purchaser. In this case, the
Escrow Agent will release the Stock Consideration and the Cash Escrow Account to
Purchaser.
 

2.5   Effects of Indemnification by Retsky

 
The terms, definitions and methods described in this Article II apply to the
Purchase Price, and adjustments to the Purchase Price that may be necessary if
the 2008 Minimum Revenue Target is not achieved. At the point where the 2008
Purchase Price Adjustment calculations have been completed, if aggregate Losses,
as defined in Article X, exceed the Threshold, after taking into consideration
adjustments that have previously been made under Section 2.3(c), above the
amount of the additional aggregate Losses will be deducted from the above
payments of cash and stock before the actual release of the contents of the
escrow accounts and before the Promissory Note is paid. The amount of the
aggregate Losses will be deducted first from any amounts due on the Promissory
Note, second from amounts available in the Cash Escrow Account and third, to the
extent possible, by a reduction in the number of shares held in escrow as the
Stock Consideration using the method described in Section 2.4(e)(vi) to
determine the number of shares to be removed and returned to Purchaser.
 

2.6   Excess Accounts Receivable Purchase Price Adjustment

 
The Purchase Price may be increased if there is an excess amount of the cash
collected for the accounts receivables of Rand (the “Excess A/R”) between
October 1, 2006 and through the close of business on December 31, 2006
(“Collection Period”). The method for computing the Excess A/R will be as
follows: (a) cash received from the payment of accounts receivables of Rand
during the Collection Period less (b) the sum of (i) the actual expenses
incurred by Rand for the items set forth on Schedule 2.6 during such Collection
Period and (ii) Three Thousand Six Hundred Twenty Three Dollars and Eighteen
Cents ($3,623.18) times the number of days between the Closing Date and
December 31, 2006. The amount of any Excess A/R, if any, will be paid by
Purchaser to Retsky in four equal monthly payments beginning February 1, 2007.
 
ARTICLE III

 
CLOSING
 
The closing of the transactions contemplated by this Agreement (the “Closing”)
will take place at the offices of Purchaser at 1805 Old Alabama Road Suite 350,
Roswell, GA 30076 on October 31, 2006, at 10:00 a.m. Eastern Standard Time after
the satisfaction or waiver of the conditions set forth in this Article VI and
VII (other than any such conditions that by their terms cannot be satisfied
until the Closing Date, which conditions shall be required to be so satisfied or
waived on the Closing Date) or such other place or date mutually agreeable to
the Parties (the “Closing Date”). The Parties will use commercially reasonable
efforts to cause the Closing to occur as soon as practicable. If the Closing has
not taken place by such date by reason of the failure of fulfillment of any
condition or conditions contained in this Agreement then either Party may extend
the Closing for sixty (60) days to permit fulfillment of such condition or
conditions. The Closing shall be effective as of 12:01 A.M. E.S.T. on the
Closing Date.
 
ARTICLE IV

 
REPRESENTATIONS AND WARRANTIES OF RAND AND RETSKY
 
Retsky and Rand, jointly and severally, represent and warrant to Purchaser that
the statements contained in this Article IV are correct and complete as of the
date of this Agreement and will be correct and complete as of the Closing Date
(as though made then and as though the Closing Date were substituted for the
date of this Agreement throughout this Article IV), as follows:
 

4.1   Organization, Power and Authority; Subsidiaries

 
(a) Validly Existing Corporation.  Rand is a corporation duly organized, validly
existing and in good standing under the laws of the State of California and has
all requisite corporate power and authority to own






--------------------------------------------------------------------------------



 



or lease its properties, to carry on its business as it is now being conducted
and to enter into this Agreement and all other agreements contemplated hereby
and to perform its obligations hereunder and thereunder. Rand is legally
qualified to transact business as a foreign corporation in each of the
jurisdictions in which it is required to be so qualified, and it is in good
standing in each of the jurisdictions in which it is so qualified and each such
jurisdiction is listed on Schedule 4.1.
 
(b) Capitalization.  The authorized capital stock of Rand and the number of
shares of each class of capital stock issued and outstanding of Rand is as set
forth on Schedule 4.1(b). All of the issued and outstanding shares of Rand have
been duly authorized, validly issued, fully paid and are nonassessable and are
not subject to, and were not issued in violation of, any preemptive rights or
any applicable securities laws and regulations. There are no outstanding or
authorized offers, subscriptions, conversion rights, options, warrants, rights,
convertible or exchangeable securities, stock appreciation, phantom stock,
profit participation, understandings, claims of any character, obligations or
other agreements or commitments of any nature, whether formal or informal, firm
or contingent, written or oral, relating to the capital stock of, or other
equity or voting interest in, Rand, pursuant to which Rand is or may become
obligated to: (i) issue, deliver, sell or transfer, or cause to be issued,
delivered, sold or transferred, any shares of the capital stock or other
ownership or voting interests in or securities of Rand (whether debt, equity, or
a combination thereof); (ii) grant, extend, issue, deliver or enter into any
such agreements or commitments; or (iii) repurchase, redeem or otherwise acquire
any capital stock or other ownership interests in or securities of Rand.
 
(c) No Other Ownership Interests.  Rand does not own, directly or indirectly,
any capital stock of, or other equity interests in, any corporation,
partnership, joint venture or other entity.
 
(d) Rand Shareholder List.  Retsky owns the number of shares set forth opposite
his name on Schedule 1.1. Retsky is the only holder of equity in Rand. Retsky
has good and marketable title to the Shares being sold by him to Purchaser
hereunder free and clear of all Encumbrances. Upon consummation of the purchase
of the Shares as contemplated by this Agreement, Purchaser will be the record
and beneficial owner of one hundred percent (100%) of the equity interests of
Rand, free and clear of all Encumbrances.
 

4.2   Due Authorization; Binding Obligation; No Conflicts

 
(a) Authority.  Retsky represents that he has the power and authority to
(i) execute and deliver this Agreement and the other instruments and agreements
to be executed and delivered by him as contemplated hereby, and (ii) to
consummate the transactions contemplated hereby and by the other instruments and
agreements to be executed and delivered by him contemplated hereby, including
the sale, assignment, transfer and conveyance of his Shares pursuant to this
Agreement (the “Transaction Documents”). Retsky further represents that no
further action is necessary on his part to make the Transaction Documents valid,
binding and enforceable on him in accordance with their terms and when executed
and delivered the Transaction Documents shall have been duly executed and
delivered by him and shall be the valid and binding obligations of him,
enforceable against him in accordance with their terms
 
(b) Conflicts.  The execution, delivery, consummation and performance of the
Transaction Documents by Retsky or Rand (i) are not contrary to the Charter
Documents (as defined below) of Rand, (ii) except as set forth on
Schedule 4.2(b), do not now and will not result in a violation or breach of,
conflict with or constitute a default (or give rise to any right of termination,
cancellation, payment or acceleration) under, result in the creation of any
liens, security interests, option, rights of first refusal, claims, easements,
mortgages, charges, indentures, deeds of trust, rights of way, restrictions on
the use of real property, encroachments, licenses to third parties, leases to
third parties, security agreements, or any other encumbrances and other
restrictions or limitations on use of real or personal property or
irregularities in title thereto (each, an “Encumbrance”) on any of the
properties of Rand or Retsky, under any term or provision of any note, bond,
mortgage, indenture, guarantee, license, franchise, permit, agreement,
understanding, arrangement, contract, commitment, lease, franchise agreement or
other instrument or obligation (whether oral or written and including all
amendments thereto) to which Retsky or Rand are a party, or by which their
properties or assets are bound, (iii) do not result in a violation or breach of,
conflict with or constitute a default under, nor result in the creation of any
Encumbrance on any of the properties of Rand under any Environmental Law (as
defined below) or any other statute, law, ordinance, rule or regulation of any
Governmental or Regulatory






--------------------------------------------------------------------------------



 



Authority (as defined below) (individually, a “Law”) or under any judgment,
order, injunction, decree, writ, permit or license of any Governmental or
Regulatory Authority or any Arbitration Panel (individually, an “Order”)
applicable to Rand, and (iv) does not result in any acceleration or termination
of any loan or security interest agreement to which Retsky or Rand are a party
or to which Retsky’s or Rand’s assets are subject or bound. For purposes of this
Agreement, “Charter Documents” means the Articles of Incorporation, Bylaws or
other similar organizational documents of Rand or Purchaser, as the case may be,
and any amendments thereto, as applicable.
 
(c) Consents.  No consent, approval or action of, filing with or notice to, any
instrumentality, subdivision, court, administrative agency, commission, official
or other authority of the United States or any other country or any state,
province, prefect, municipality, locality or other government or political
subdivision thereof, or any quasi-governmental or private body exercising any
regulatory, taxing, importing or other governmental or quasi-governmental
authority or agency (“Governmental or Regulatory Authority”) or private third
party is necessary or required under any of the terms, conditions or provisions
of any Law or Order applicable to Rand or Retsky or by which any of his or its
properties or assets may be bound, or under any contract to which Rand or Retsky
are a party or by which their assets or properties may be bound, for the
execution and delivery of this Agreement by Rand or Retsky, the performance by
Retsky of his obligations hereunder or the consummation of the transactions
contemplated hereby.
 

4.3   Financial Statements

 
(a) Prior to the date of this Agreement, Rand has provided Purchaser with the
financial statements of Rand listed below (the “Financial Statements”) and will
provide the monthly financial statements of Rand for each full month after the
date hereof up to the Closing Date, as soon as practicable after the date of
such month (the “Interim Monthly Financial Statements”):
 
(i) Audited Financials.  Rand will provide audited balance sheets and statements
of income, changes in stockholders’ equity, and cash flow as of and for the
fiscal years ended December 31, 2005, December 31, 2004 and December 31, 2003,
including the notes pertaining thereto, prepared and certified by UHY LLP; and
 
(ii) Unaudited Financials.  Unaudited balance sheet and statement of income,
changes in stockholder’s equity and cash flow of Rand as of and for the month
ended July 31, 2006 (the “Most Recent Balance Sheet”).
 
(b) Accounting Standards and Accuracy.  The Financial Statements and the Most
Recent Balance Sheet (and with respect to the Interim Monthly Financial
Statements, when delivered, will or will be as the content requires): (i) have
been prepared in accordance with GAAP throughout the periods covered thereby;
(ii) present fairly Rand’s financial condition, results of operations and
changes in stockholder equity and cash flows as of the respective dates and
periods thereof; (iii) are true and complete; and (iv) are consistent with the
books and records of Rand; provided however, that the Most Recent Balance Sheet
and the Interim Monthly Financial Statements do not include footnotes and are
subject to normal year-end adjustments (which will not be material individually
or in the aggregate).
 

4.4   Tax Matters

 
(a) All Taxes Paid.  Rand has filed all Tax Returns (as defined in
subsection (j) below) required to be filed by Rand. All such Tax Returns were
correct and complete in all respects and were prepared in compliance will all
applicable Laws. All Taxes due and owing by Rand (whether or not shown on any
Tax Return) have been paid. Rand has not requested or is currently the
beneficiary of any extension of time within which to file any Tax Return that
has not yet been filed. Rand has not received any notice of deficiency,
assessment or proposed deficiency with respect to Taxes and Retsky has no
knowledge of any unassessed Tax deficiency proposed or threatened against Rand.
There are no Encumbrances on the assets of Rand as a result of any Tax
liabilities except for Taxes not yet due and payable.
 
(b) Compliance with Applicable Tax Laws.  Rand has withheld and paid all Taxes
required to have been withheld and paid in connection with any amounts paid or
owing to any employee, independent contractor, creditor, stockholder, or other
party. No claim has ever been made by any Taxing authority in a jurisdiction
where Rand does not file Tax Returns that Rand is or may be subject to taxation
by that jurisdiction.






--------------------------------------------------------------------------------



 



(c) Rand Not Party to Tax Sharing.  Rand has never been and is not a party to
any type of Tax sharing or similar allocation agreement.
 
(d) No Adjustments.  No adjustments have been made by Rand under Code
Section 481 which will affect the Taxes of Rand for any taxable years that end
on or after the Closing Date. Rand will not be required to include any item of
income in, or exclude any item of deduction from, taxable income for any taxable
period (or portion thereof) ending after the Closing Date as a result of (i) a
change in method of accounting, (ii) a closing agreement as described in
Section 7121 of the Code (or any corresponding or similar provision of state,
local or foreign Tax law), (iii) any installment sale, open transaction
disposition or similar transaction, or (iv) the receipt of any prepaid amount
received on or prior to the Closing Date.
 
(e) Rand has not been a Real Estate Holding Corporation.  Rand is not nor has it
been a United States real property holding corporation within the meaning of
Section 897(c)(2) of the Internal Revenue Code of 1986, as amended from time to
time and the regulations promulgated and the rulings issued thereunder (the
“Code”), during the applicable period specified in Section 897(c)(1)(A)(ii) of
the Code.
 
(f) Limit of Tax Obligations Assured.  As to all Tax periods, or portions
thereof, which end prior to, or include the Closing Date, the liability of Rand
for Taxes with respect to such periods, or portions thereof, does not exceed the
amount accrued for such liability on the Most Recent Balance Sheet, as adjusted
for operations and transactions of Rand in the ordinary course of business
through the Closing Date, in accordance with the past practice and custom of
Rand.
 
(g) No Current Tax Return Extensions.  There are no outstanding agreements or
waivers extending the statutory period of limitations applicable to any Tax
Return of Rand for any period. No Taxing authority has audited any Tax Return or
report filed by Rand for any taxable period or otherwise commenced any action or
proceeding for the assessment or collection of Taxes, nor to Retsky’s knowledge
has any such event been threatened. All Tax deficiencies of Rand raised as a
result of any past audits have been satisfied.
 
(h) Tax Deficiencies, Audits, Etc.  Rand has not been and is not a party to any
action or proceeding brought by any Governmental or Regulatory Authority for the
assessment or collection of Taxes, nor has any such event been asserted or
threatened against it. Rand is not obligated to make any payments, nor is Rand a
party to any agreement that under certain circumstances could obligate it to
make any payments, that would not be deductible under Section 280G of the Code,
nor is Rand liable under any agreements to compensate any person for any excise
tax imposed pursuant to Section 4999 of the Code. Rand is not and could not be
liable for the Taxes of any other Person or entity under Treasury Regulations
Section 1.1502-6 or any comparable state, local or foreign statute or
regulation, or as a transferee, successor, by contract, operation of Law or
otherwise. For purposes of this Agreement, “Person” shall mean an individual,
corporation, limited liability company, partnership, association, estate, trust,
unincorporated organization, Governmental or Regulatory Authority, or other
entity or organization.
 
(i) List of Tax Jurisdictions.  Schedule 4.4 sets forth all jurisdictions in
which Rand has filed or will file Tax Returns for each taxable period, or
portion thereof, ending on or before the Closing Date. Rand has provided
Purchaser with true and complete copies of Rand’s Tax Returns for all taxable
periods beginning after December 31, 2000 and have furnished to Purchaser
complete and correct copies of all audit reports received by Rand with respect
to the audit of any Tax Return for any taxable period.
 
(j) Definition of Taxes and Tax Returns.  For purposes of this Agreement,
“Taxes” shall mean any and all taxes, charges, fees, duties, levies or other
assessments, including, without limitation, income, gross receipts, value added,
alternative or add-on minimum, estimated, excise, real or property, sales,
withholding, social security, retirement, employment, unemployment, occupation,
profits, capital gains, capital stock, severance, windfall profit, stamp,
environment (including taxes under Section 59A of the Code), use, service,
service use, license, net worth, payroll, franchise, transfer, recording and
other taxes, customs and import dues, fees or other governmental charges of any
kind, imposed by any Governmental Authority (whether domestic or foreign
including, without limitation, any state, county, local or foreign government or
any taxing agency thereof), whether computed on a separate, consolidated,
unitary, combined or any other basis; and such term shall include (i) any
interest, fines, penalties or additional amounts attributable to, or imposed
upon, or with respect to, any such taxes, (charges, fees, levies or other
assessments) and (ii) any liability for such amounts as a result either of being
a member of a combined,






--------------------------------------------------------------------------------



 



consolidated, unitary or affiliated group or of a contractual obligation to
indemnify any person or other entity. “Tax Return” shall mean any report,
return, document, declaration or other information or filing required to be
supplied to any taxing authority or jurisdiction (foreign or domestic) with
respect to Taxes, including, without limitation, information and estimated
returns, schedules or attachments, any documents with respect to or accompanying
payments of estimated Taxes, or with respect to or accompanying requests for the
extension of time in which to file any such report, return, document,
declaration or other information and including any amendment thereof.
 
(k) S-Election.  Rand elected with the Internal Revenue Service to be taxed as
an “S Corporation” as of February 20, 1985 (“S-Election Date”). Rand has been
validly electing “S corporations” within the meaning of Sections 1361 and 1362
of the Code at all times since the S-Election Date and will be “S corporations”
up to and including the Closing Date.
 

4.5   Real Property

 
(a) List of All Real Property Related Contracts.  Rand does not own any real
property. Schedule 4.5(a) is a true and complete list of (i) all real property
leases to which Rand is a party, and all related rights of way, licenses or
easements, and (ii) all options, deeds of trust, deeds of declaration, mortgages
and land contracts pursuant to or in which Rand has any interest (collectively,
the “Leased Property”). Rand has furnished to Purchaser or their respective
counsel true and complete copies of each written contract and a written
description of each oral contract relating to the list set forth on
Schedule 4.5(a), including, without limitation, each deed, lease or other
instrument which provides evidence of Rand’s title to or interest in the Leased
Property. Other than the Leased Property, Rand does not lease, sublet or
otherwise occupy any other real property.
 
(b) Representations Regarding Leased Property.  With respect to the Leased
Property:
 
(i) There is no condemnation proceeding or eminent domain proceeding of any kind
pending or threatened against any of the Leased Property;
 
(ii) The Leased Property is occupied under valid and current certificates of
occupancy or the like, and the transactions contemplated by this Agreement will
not require the issuance of any new or amended certificates of occupancy or the
like; there are no facts which would prevent each location from being occupied
after the Closing Date in substantially the same manner as before;
 
(iii) To Rand’s knowledge, the Leased Property does not violate, and all
improvements are constructed in compliance with, any applicable federal, state
or local statutes, Laws, ordinances, codes, Orders or requirements, including,
without limitation, any building, zoning, fire or Environmental Laws or codes
(the “Laws and Ordinances”) and Rand will convey, transfer and assign the Leased
Property free from any such violations;
 
(iv) Rand has obtained all appropriate licenses, permits, building permits and
occupancy permits that are required to conduct the business as it is presently
being conducted;
 
(v) There are no recorded outstanding variances or special use permits affecting
the Leased Property or its uses;
 
(vi) No notice of a violation of any Laws and Ordinances, or of any covenant,
condition, easement or restriction affecting the Leased Property or relating to
its use or occupancy has been given, nor is Rand aware of any such violation;
 
(vii) The Leased Property has and will have as of the Closing Date water supply,
storm and sanitary sewage facilities, telephone, gas, electricity, fire
protection, means of ingress and egress to and from public highways and, without
limitation, other required public utilities adequate to conduct the business as
it is presently being conducted;
 
(viii) Rand has no knowledge of improvements made or contemplated to be made by
any public or private authority, the costs of which are to be assessed as
special Taxes or charges against the Leased Property, and there are no present
assessments;






--------------------------------------------------------------------------------



 



(ix) The Leased Property either (A) is freely accessible directly from all
public streets on which it abuts, or (B) uses adjoining private land to access
the same in accordance with valid public easements. Rand has no knowledge of any
condition which would result in the termination of such access;
 
(x) All leases are in writing and are duly executed and, where required,
witnessed, acknowledged and recorded to make them valid and binding and in full
force and effect for their full term, and none have been modified, amended,
sublet or assigned;
 
(xi) The rental set forth in each such lease is the actual rental being paid,
there are no separate agreements or understandings with respect to the same and
the receipt for the payment of rental due immediately prior to the date of this
Agreement is unqualified;
 
(xii) Where Rand is the lessee, the lessee under each such lease has the full
right to exercise any renewal option and on due exercise will be entitled to
enjoy the use of the leased premises for the full term of such renewal option,
and such renewal option does not terminate on assignment of such lease;
 
(xiii) There is no default by Rand or any other party which affects the Leased
Property;
 
(xiv) Where Rand is the lessee, upon performance by the lessee of the terms of
each lease (all of which terms have been fully performed by the lessee as of the
date of this Agreement and will have been fully performed as of the Closing
Date), the lessee has the full right to enjoy the use of the premises demised
for the full term of the lease without disturbance by any other party, and there
are no written or oral contracts between Rand and any third party relating to
any claim by such third party of any right to all or any part of the interest of
Rand in any leasehold estate or otherwise relating to the use and occupancy by
Rand of such estate;
 
(xv) All security deposits required by such leases have been made and have not
been refunded or returned, or their forfeiture claimed, in whole or in part, by
any lessor; and
 
(xvi) Where Rand is the lessee, all leasehold improvements are in good operating
or working condition and repair, after taking into account ordinary wear and
tear, and are adequate for the operation of the business as presently operated
and conducted. All contributions required to have been paid by any lessor of
property in respect of any leasehold improvements have been paid.
 

4.6   Title to and Condition of Assets

 
Except as set forth on Schedule 4.6, Rand has good title to or, a valid
leasehold interest in, free and clear of all Encumbrances except for Permitted
Encumbrances necessary to operate the business of Rand as presently conducted.
As used herein, “Permitted Encumbrances” shall mean Encumbrances (i) reflected
in the Most Recent Balance Sheet (or the footnotes to the Most Recent Balance
Sheet), (ii) consisting of zoning or planning restrictions or regulations,
easements, Permits (as defined below), restrictive covenants, encroachments and
other restrictions or limitations on the use of real property or irregularities
in, or exceptions to, title thereto which, individually or in the aggregate, do
not materially detract from the value of, or materially impair the use of,
property used by Rand, and (iii) for current taxes, assessments or governmental
charges or levies not yet due and payable. Rand owns or has the exclusive right
to use all of the tangible or intangible personal properties and assets
currently used in the conduct of its business. All tangible and intangible
assets of Rand are in its possession or under its control. All of the tangible
personal property and assets used in the business of Rand are in good operating
condition and repair, subject only to routine maintenance and ordinary wear and
tear, and are fit and adequate for the purposes intended, and, together with the
Leased Property, constitute all of the assets currently used in the conduct of
Rand’s business. Rand enjoys peaceful and quiet possession of its assets
pursuant to or by deeds, bills of sale, leases, licenses and other agreements
under which it is operating its business.
 

4.7   Notes and Accounts Receivable

 
All notes and accounts receivable of Rand are reflected properly on its
respective books and records, are valid receivables not subject to any setoffs
or counterclaims, are current and collectible, and will be collected in
accordance with their terms at their recorded amounts.






--------------------------------------------------------------------------------



 



4.8   Licenses and Permits

 
Rand possesses all franchises, licenses, easements, permits or other
authorization from governmental or regulatory authorities and from all other
persons that are necessary for the business and operations of Rand (“Permits”).
All such Permits are valid and in full force and effect, Rand is in compliance
with their requirements, and no proceeding is pending or threatened to revoke or
amend any of them. Schedule 4.8 contains a complete list of all such Permits.
 

4.9   Intellectual Property

 
(a) List of Licenses and Intellectual Property Rights.  Rand has never been
charged with infringement or violation of any patents, trademarks, service
marks, know-how, registered designs, design rights, rights in confidential
information, business or trade names or copyrights (the “Intellectual Property
Rights”). Rand is not using and has not in any way made use of any patentable or
unpatentable invention, or any confidential information or trade secret, of any
other individual, or any present or past employee of Rand. Full and accurate
details of all applications or registrations relating to the Intellectual
Property Rights owned by Rand are set forth on Schedule 4.9 and are valid and
subsisting and, to the extent indicated, have been duly registered in, filed in
or issued by the United States Patent and Trademark Office or other
corresponding applicable governmental agency or office. Complete copies of the
terms of all licenses of Intellectual Property Rights not owned by Rand and used
in the business or owned by Rand and licensed to third parties, are listed on
Schedule 4.9 (other than licenses for “off-the-shelf” software). Rand is the
sole and exclusive owner (except for the rights of licensees whose names and
address are listed on Schedule 4.9), and is able to transfer such Intellectual
Property Rights with full title guarantee, free and clear of all Liens. Rand
does not use any of the Intellectual Property Rights owned by it, or used in the
business, by consent of any other party and the same are free and clear of any
Liens or agreements (including licenses, sub-licenses and options) and Rand is
not obliged to grant any attachments, liens, encumbrances or agreements in
respect of such Intellectual Property Rights (the “Rand Intellectual Property”).
 
(b) No Breach of Intellectual Property Rights.  All information (whether or not
confidential) and all know-how, technical and financial information, of Rand
(“Business Information”) owned by Rand or otherwise used in the business is in
the possession of Rand and Rand is not a party to any confidentiality or other
agreements with respect thereto or subject to any duty that restricts the free
use or disclosure of any such Business Information. Rand has not disclosed any
confidential Business Information in its possession to any Person to whom it is
not obligated to do so. Neither Rand nor any party with which it has contracted
are in breach of (i) any license, sub-license, option, charge or assignment
granted to or by them in respect of any Intellectual Property Rights owned by
Rand or otherwise used in the business, or (ii) any agreement pursuant to which
any Business Information was or is to be made available to Rand or such party,
and the transactions contemplated by this Agreement will not result in any such
breach or otherwise result in any such agreement being subject to termination.
 
(c) No Intellectual Property Rights Infringement.  The processes and methods
employed, the services provided, the business conducted by Rand do not infringe
and have not infringed upon the rights any other Person or entity has in any
Intellectual Property Rights or Business Information. To the knowledge of Rand,
there is no unauthorized use or infringement by any Person of any of the
Intellectual Property Rights or confidential Business Information owned by Rand
or used in the business, nor has any such unauthorized use or infringement
occurred prior to this Agreement.
 
(d) No Threats of Intellectual Property Lawsuits.  There are no claims or
demands of any other Person, firm or corporation pertaining to any of the
Intellectual Property Rights owned by Rand or used in the business. No
proceedings have been instituted, are pending or, to the knowledge of Rand, are
threatened or suspected which may challenge the right of Rand in respect of any
of the Intellectual Property Rights owned by Rand or used in the business. None
of the Intellectual Property Rights owned by Rand or used in the business is
subject to any outstanding Order restricting the scope of its use.
 
(e) No Challenges to Rand’s Use of Trade Names.  Rand has valid and sufficient
rights to use its trade names. There are no claims or demands of any other
Person or entity pertaining to the use of such names and no proceedings have
been instituted or, to the knowledge of Rand, are threatened or suspected that
may challenge the rights of Rand in respect of such names; and the use of such
names by Rand does not and will not infringe upon or, to the






--------------------------------------------------------------------------------



 



knowledge of Rand, is not being infringed upon, by others, and is not subject to
any outstanding Order or agreement restricting the scope of their use.
 
(f) Intellectual Property Adequate to Conduct Business.  The Intellectual
Property Rights owned by, or used in, the business comprise all the intellectual
property necessary to conduct the business as it has been conducted for the
twelve (12) month period prior to the date of this Agreement.
 
(g) List of Owned Trade Names, Service Marks, Copyrights, Etc.  True, correct
and complete copies of all patents, trademarks, service marks, trade names,
registered designs, design rights, copyrights, and of all related applications
or registrations, that are required to be listed on Schedule 4.9 have been
delivered to Purchaser or its respective counsel.
 

4.10   Contracts and Agreements with Respect to Rand

 
Schedule 4.10 sets forth a complete and accurate list of the material contracts
and agreements, including employment agreements, to which Rand is a party, a
true, correct and complete copy of each written, and a description of each oral,
contract, so listed has been delivered to Purchaser or its respective counsel,
including:
 
(a) Collective Bargaining Agreement, Bonus, Stock, Profit-Sharing, Retirement,
Medical Insurance, Etc.  Any collective bargaining agreement or other contract
with any labor union or any bonus, pension, profit sharing, retirement or any
other form of deferred compensation plan or any stock purchase, stock option,
hospitalization insurance or similar plan or practice;
 
(b) Employment, Consulting, Sales Representative, Severance Arrangement,
Etc.  Any express contract for the employment of any officer, individual
employee or other Person on a full-time or consulting or independent sales
representative basis and any severance agreements, plans or programs, or any
other agreements, written or oral, providing for payments or benefits upon
termination of employment or any consulting or independent sale representative
arrangement;
 
(c) Agreements Connected with Borrowing Money or Purchasing Assets.  Any
agreement or indenture relating to the borrowing of money or to mortgaging,
pledging or otherwise placing a Lien on any of the asset or properties of Rand,
including, without limitation, the documents related to any equipment financing;
 
(d) Agreements Relating to Advanced or Loaned Money.  Any contract (excluding
accounts receivable from customers in the ordinary course of business) under
which Rand has advanced or loaned any other Person money;
 
(e) Agreements Related to Indebtedness.  Any agreement with respect to
indebtedness for borrowed money;
 
(f) Licenses or Royalty Agreements.  Any license or royalty agreement;
 
(g) Guaranty of Any Obligation.  Any guaranty of any obligation other than
endorsements made for collection;
 
(h) Any Lessee/Lessor Agreements.  Any lease or agreement under which it is
lessee or permitted to hold or operate any property, real or personal, or is
lessor of or permits any third party to hold or operate any property, real or
personal, owned or controlled by it;
 
(i) Contracts Not Readily Terminable.  Any agreement, contract or group of
related agreements or contracts with the same party or related party continuing
over a period of more than six (6) months from the date or dates thereof, not
terminable by it on thirty (30) days or less notice without penalties and which
involve more than $10,000;
 
(j) Confidentiality Agreements.  Any confidentiality agreement or similar
arrangement, other than those which were entered into with potential third-party
purchasers of Rand;
 
(k) Non-Compete Agreement.  Any non-compete or similar contract which prohibits
it from freely engaging in business anywhere in the world;






--------------------------------------------------------------------------------



 



(l) Joint Venture or Similar Agreement.  Any agreement or contract involving any
joint venture, partnership, strategic alliance or similar arrangement; or
 
(m) All Other Agreements.  Any other agreement material to it whether or not
entered into in the ordinary course of business, except for this Agreement or
the agreements contemplated hereby.
 
Each contract set forth on Schedule 4.10 (or required to be set forth on
Schedule 4.10) is in full force and effect and there exists no (i) default or
event of default by Rand or any other party to any such contract with respect to
any term or provision of any such contract or (ii) event, occurrence, condition
or act (including the consummation of the transactions contemplated hereby)
which, with the giving of notice, the lapse of time or the happening of any
other event or condition, would give rise to a right of termination or become a
default or event of default by Rand or any other party thereto, with respect to
any term or provision of any such contract. Rand has not violated any of the
material terms or conditions of any contract set forth on Schedule 4.10 (or
required to be set forth on Schedule 4.10) and all of the covenants to be
performed by any other party thereto have been fully performed in all material
respects. Rand has delivered to Purchaser true and complete copies, including
all amendments, of each contract set forth on Schedule 4.10 (or required to be
set forth on Schedule 4.10).
 

4.11   Litigation

 
Schedule 4.11 is a true and complete list of all actions, suits, proceedings at
law or in equity, arbitration or other proceedings by a Governmental or
Regulatory Authority or any other Person, or to the knowledge of Rand threatened
against or affecting Rand. There is no action, suit, claim, demand, arbitration
or other proceeding or investigation, administrative or judicial, pending or, to
Rand’s knowledge, threatened against or affecting Rand or any of its assets,
which, if adversely determined or resolved, would have a Material Adverse Effect
(as defined in Section 6.4) on Rand, or on any provisions of, or the validity
of, or rights under, any leases or other operating agreements, licenses, Permits
or grants of authority of Rand. Rand has not received any notice that Rand is
the subject of any governmental investigation and Rand is not subject to, nor is
it or has it been in default with respect to, any Order, writ, injunction or
decree of any court, or of any federal, state, local or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign. Schedule 4.11 indicates which of the matters listed are covered by
valid insurance and the extent of such coverage.
 

4.12   Insurance

 
Schedule 4.12 is a true and correct list of all the policies of insurance
(including bonding) covering the business, properties, assets and employees of
Rand (including self-insurance) presently in force (including as to each
(i) risk insured against, (ii) name of carrier, (iii) policy number, (iv) amount
of coverage, (v) amount of premium, (vi) expiration date, and (vii) the
property, if any, insured, indicating as to each whether it insures on an
“occurrence” or a “claims made” basis). All of the insurance policies set forth
on Schedule 4.12 are in full force and effect and all premiums, retention
amounts and other related expenses due have been paid, and Rand is otherwise in
compliance in all material respects with the terms and provisions of such
policies. Rand is not in default under any of the insurance policies set forth
on Schedule 4.12 (or required to be set forth on Schedule 4.12) and there exists
no event, occurrence, condition or act (including the sale of the Shares
hereunder) which, with the giving of notice, the lapse of time or the happening
of any other event or condition, would become a default thereunder. Rand has not
received any notice of cancellation or non-renewal of any such policy or
arrangement nor, to the knowledge of Rand has the termination of any such
policies or arrangements been threatened, and there exists no event, occurrence,
condition or act (including the sale of the Shares hereunder) which, with the
giving of notice, the lapse of time or the happening of any other event or
condition, would entitle any insurer to terminate or cancel any such policies.
Schedule 4.12 also sets forth a list of all pending claims and the claims
history for Rand since December 31, 2002 (including with respect to insurance
obtained but not currently maintained). Rand has not been refused any issuance
by any insurance carrier to which it has applied for insurance during the last
five (5) years.






--------------------------------------------------------------------------------



 



4.13   Absence of Certain Developments

 
(a) Since June 30, 2006, Rand has conducted its business in the ordinary and
regular course consistent with past practice. Since such date, there has not
been any Material Adverse Change. Except as set forth on Schedule 4.13, since
June 30, 2006, Rand has not:
 
(i) amended or restated its Charter Documents;
 
(ii) authorized for issuance, issued, sold, delivered or agreed or committed to
issue, sell or deliver (A) any capital stock of, or other equity or voting
interest in Rand or (B) any securities convertible into, exchangeable for, or
evidencing the right to subscribe for or acquire either (1) any ownership
interest of, or other equity or voting interest in, Rand, or (2) any securities
convertible into, exchangeable for, or evidencing the right to subscribe for or
acquire, any shares of the capital stock of, or other equity or voting interest
in, Rand;
 
(iii) declared, paid or set aside any dividend or made any distribution with
respect to, or split, combined, redeemed, reclassified, purchased or otherwise
acquired directly, or indirectly, any ownership interest of, or other equity or
voting interest in, Rand, or made any other change in the capital structure of
Rand;
 
(iv) increased the compensation payable (including, but not limited to, wages,
salaries, bonuses or any other remuneration) or to become payable to any
officer, employee or agent, or any director of Rand other than in the ordinary
course of business;
 
(v) made any bonus, profit sharing, pension, retirement or insurance payment,
distribution or arrangement to or with any officer, employee, agent, or any
director of Rand;
 
(vi) entered into, materially amended or become subject to any contract of a
type described in Section 4.10 outside the ordinary course of business;
 
(vii) incurred, assumed or modified any indebtedness, except indebtedness
incurred, assumed or modified in the ordinary course of business consistent with
past practice;
 
(viii) permitted any of its properties or assets to be subject to any
Encumbrance (other than Permitted Encumbrances);
 
(ix) sold, transferred, leased (including any sale-leaseback transaction),
licensed or otherwise disposed of any assets or properties except for (A) sales
of inventory in the ordinary course of business consistent with past practice
and (B) leases or licenses entered into in the ordinary course of business
consistent with past practice;
 
(x) acquired any business, by merger or consolidation, purchase of substantial
assets or equity interests, or by any other manner, in a single transaction or a
series of related transactions, or entered into any contract, letter of intent
or similar arrangement (whether or not enforceable) with respect to the
foregoing;
 
(xi) made any capital expenditure or commitment therefore in excess of Ten
Thousand Dollars ($10,000.00) or otherwise acquired any assets or properties or
entered into any contract, letter of intent or similar arrangement (whether or
not enforceable) with respect to the foregoing;
 
(xii) entered into, materially amended or became subject to any joint venture,
partnership, strategic alliance, members’ agreement, co-marketing, co-promotion,
co-packaging, joint development or similar arrangement;
 
(xiii) written-off as uncollectible any notes or accounts receivable, except
write-offs in the ordinary course of business consistent with past practice
charged to applicable reserves;
 
(xiv) cancelled or waived any claims or rights of substantial value;
 
(xv) made any material change in any method of accounting or auditing practice;
 
(xvi) paid, discharged, settled or satisfied any claims, liabilities or
obligations (absolute, accrued, asserted or unasserted, contingent or
otherwise), other than payments, discharges or satisfactions in the






--------------------------------------------------------------------------------



 



ordinary course of business and consistent with past practice or liabilities
reflected or reserved against in the Audited Financial Statements;
 
(xvii) established, adopted, entered into, amended or terminated any Plan or any
collective bargaining, thrift, compensation or other plan, agreement, trust,
fund, policy or arrangement for the benefit of any directors, officers or
employees;
 
(xviii) conducted its cash management customs and practices (including the
collection of receivables and payment of payables) other than in the ordinary
course of business consistent with past practice;
 
(xix) entered into any contract with respect to (whether or not binding), or
otherwise committed or agreed, whether or not in writing, to do any of the
foregoing;
 
(xx) elected, revoked or amended any Tax election, settled or compromised any
claim or assessment with respect to Taxes, executed any closing agreement,
executed or consented to any waivers extending the statutory period of
limitations with respect to the collection or assessment of any Taxes, or
amended any Tax Returns.
 

4.14   Compliance with Laws

 
Rand is in compliance with all Laws and Ordinances and Orders applicable to it
the failure with which to comply could reasonably be expected individually or in
the aggregate to have a Material Adverse Effect on Rand. Rand has not been
cited, fined or otherwise notified of any asserted past or present failure to
comply with any Laws and Ordinances and no proceeding with respect to any such
violation is pending.
 

4.15   Environmental Matters

 
(a) Definitions.  For purposes of this Section 4.15:
 
(i) “Contaminant” means hazardous substances as that term is defined in the
Comprehensive Environmental Response, Compensation, and Liability Act, 42 U.S.C.
§ 9601 et seq., as amended (“CERCLA”), and any other individual or class of
pollutants, contaminants, toxins, chemicals, substances, wastes or materials in
their solid, liquid or gaseous phase, defined, listed, designated, regulated,
classified or identified under any Environmental Law (defined below). This
definition of Contaminant includes asbestos and asbestos-containing materials,
petroleum or petroleum-based products or derivatives thereof, radioactive
materials, flammable explosives and polychlorinated biphenyls.
 
(ii) “Environmental Laws” means all applicable foreign, federal, state and local
Laws, codes, policies and ordinances, and binding determinations, orders,
permits, licenses, injunctions, writs, decrees or rulings of any governmental or
judicial authority, relative to or that govern or purport to govern air quality,
soil quality, water quality, wetlands, natural resources, solid waste, hazardous
waste, hazardous or toxic substances, pollution or the protection of public
health, human health or the environment, including, but not limited to, CERCLA,
the Hazardous Materials Transportation Act (49 U.S.C. § 1801 et seq.), the
Federal Water Pollution Control Act (33 U.S.C. § 1251 et seq.), the Safe
Drinking Water Act (42 U.S.C. § 300f), the Resource Conservation and Recovery
Act (42 U.S.C. § 6901 et seq.) (“RCRA”), the Clean Air Act (42 U.S.C.
§ 7401 et seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.),
the Federal Insecticide, Fungicide, and Rodenticide Act (7 U.S.C. § 136 et
seq.), and the Occupational Safety and Health Act of 1970 (29 U.S.C. § 651 et
seq.), as each of these laws are amended from time to time and any analogous or
related statutes and regulations whether currently in existence or hereafter
enacted.
 
(iii) “Release” means any release, spill, emission, leaking, disposing,
discharge, leaching, or migration into any media, whether soil, surface water,
ground water, building interior or components, air or any combination of the
foregoing.
 
(iv) “Remedial Action” means any action to: (A) investigate, study, clean up,
remove, treat, dispose of or in any other way address any Contaminant;
(B) prevent the Release or threatened Release, or minimize the further Release
of any Contaminant; and (C) bring the existing operations of the business in
full compliance with Environmental Laws.






--------------------------------------------------------------------------------



 



(b) Assets and Operations in Compliance.  Rand has not allowed any Contaminant
to be used, manufactured, stored, placed, processed or released on or off-site
of the Leased Property, in violation of any Environmental Law. To its knowledge,
the Leased Property and Rand are in compliance with all Environmental Law.
 
(c) No Orders for Remedial Action.  Rand is not the subject of any
investigation, notice, order or agreement, or to the knowledge of Rand,
threatened investigation regarding any remedial action or the Release,
threatened Release or presence of a Contaminant.
 
(d) No Contingent Liabilities.  Neither Rand nor to the knowledge of Rand, any
Person or entity for whose conduct Rand may be held responsible, is subject to
any contingent liability in connection with any Remedial Action or the Release,
threatened Release, or presence of any Contaminants.
 
(e) All Environmental, Health and Safety Authorization Obtained.  To its
knowledge, Rand has obtained all environmental, health and safety licenses,
permits, authorizations, consents, approvals, exemptions, registrations and
certificates required under all applicable Environmental Laws (“Environmental
Licenses”) and made all notifications and filings necessary for the full
operation of the business of Rand. All such Environmental Licenses are in full
force and effect, in good standing and Rand has made all notifications, filings
and applications for renewal of such Environmental Licenses on a timely basis,
where necessary. To its knowledge, Rand is, and at all times has been, in
compliance with the terms and conditions of all Environmental Licenses. Rand has
no knowledge of any fact or facts which would render invalid or require a
material alteration in any Environmental License held or used in the business.
 
(f) No Possible Claims Under Environmental Law.  To its knowledge, Rand is not
aware of any past or present events, conditions, circumstances, activities,
practices, incidents, actions or plans which have given or may give rise to any
liability or otherwise form the basis of any claim, suit, action, demand,
proceeding, penalty, fine, hearing, notice of violation, directive or
requirement to undertake any Remedial Action under any Environmental Law, common
law or otherwise, relating to the Leased Property, Rand or any of its Affiliates
and predecessors or any Person or entity for whose conduct Rand is or may be
held responsible.
 
(g) All Documents Relative to Environmental Issues Provided.  Rand has provided
to Purchaser true and complete copies of all material written communications,
all reports, audits, assessments, studies, analyses and data (completed or
uncompleted) in the possession of, initiated by or authorized by Rand or its
Affiliates, or requested or ordered by any governmental authority pertaining to
any Environmental Law, Contaminant or human health and safety at or involving
any of the Leased Property or the business (the “Environmental Reports”). Each
of the Environmental Reports is identified on Schedule 4.15(g).  
 

4.16   Labor Relations

 
Except as set forth on Schedule 4.16, Rand is not a party to or bound by any
collective bargaining agreement or any other agreement with a labor union.
Except as set forth on Schedule 4.16, the employment by Rand of any Person may
be terminated at will by Rand, without penalty or liability of any kind other
than accrued vacation pay, sick pay, other employee benefits as provided by
Rand’s policies and procedures or by applicable Law or regulations. There is no
pending or, to the knowledge of Rand, threatened labor dispute, strike or work
stoppage which affects or which may affect the business of Rand or which may
interfere with its continued operation. Rand is not aware that any executive or
key employee or group of employees has any plans to terminate his or her
employment with Rand or that any executive or key employee or group of employees
has indicated any of them will not work for Purchaser or Rand following the
Closing Date. Within the past three (3) years, neither Rand nor any subsidiary
has implemented any plant closing or mass layoff of employees as those terms are
defined in the Worker Adjustment and Retraining Notification Act of 1988, as
amended, and the regulations issued thereunder, or any similar foreign, state or
local law, regulation or ordinance (“WARN Act”). Within ninety (90) days
preceding the date of this Agreement, no employee of Rand has suffered an
“employment loss” with Rand, as such term is defined in the WARN Act. There are
no active, pending or, to Rand’s knowledge, threatened administrative or
judicial proceedings under Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Fair Labor Standards Act, the
Occupational Safety and Health Act, the National Labor Relations Act or any Law
and Ordinance (including common law) relating to the employees of Rand. Rand
does not have any Equal Employment Opportunity Commission charges or other
claims of employment discrimination pending or, to Rand’s knowledge,






--------------------------------------------------------------------------------



 



threatened against it. No wage and hour department investigation has been made
of Rand. Rand has not received notice that there are any occupational health and
safety claims against it.
 

4.17   Employee Benefits

 
(a) Detailed Statement of Compensation, Benefits and Other Commitments.  Except
for the plans, policies, practices or arrangements listed on Schedule 4.17, a
true and correct copy of each of which has been delivered to Purchaser or its
respective counsel, which schedule includes all plans, policies, practices and
arrangements sponsored or maintained by a Controlled Group (as defined below)
member in the past or present (hereinafter referred collectively to as the
“Plans” and individually as a “Plan”), no member of the Controlled Group,
directly or indirectly, maintains, sponsors or has any obligation or liability
to present or former employees, officers or independent contractors with respect
to any “employee benefit plan,” as defined in Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), any fringe benefit
plan, any equity compensation plan or arrangement (including, without
limitation, stock options, restricted stock and stock purchase plans), any plan,
policy or arrangement for the provision of executive compensation, incentive
benefits, bonuses or severance benefits, vacation pay, insurance, tuition
reimbursement, any employment contract, collective bargaining agreement,
deferred compensation agreement, cafeteria plan (within the meaning of
Section 125 of the Code) or split-dollar insurance arrangement, or any other
plan, policy, practice or arrangement for the provision of employee benefits.
For the purposes of this Agreement, “Controlled Group” shall mean Rand, and any
Person, entity or trade or business, whether or not incorporated, which is
required to be aggregated with Rand under Section 414(b), (c), (m) or (o) of the
Code.
 
(b) No ERISA Obligations.  No Plan is, and at any time within the ten (10) year
period ending on the Closing Date, no member of the Controlled Group has had an
obligation to contribute to a Plan with is subject to Title IV of ERISA, no Plan
is a part of a “multiple employer welfare arrangement” within the meaning of
Section 3(40) of ERISA, no Plan is a “multiemployer plan” within the meaning of
Section 4001(a)(3) of ERISA or Section 414(f) of the Code or a multiemployer
plan described in clauses (i) and (ii) of Section 3(37)(A) of ERISA.
 
(c) Plan Obligations.  With respect to each Plan identified on Schedule 4.17.
 
(i) No Actions, Suits or Claims Against Plan.  The Plan, each Controlled Group
Member, each employee of any Controlled Group member and, to the knowledge of
Rand, the other fiduciaries and administrators of the Plan have at all times
complied in all material respects with applicable requirements of Law
(including, without limitation, the Code and ERISA) that relate to the Plan and,
with respect to the Plan, there are no ongoing audits or investigations by any
governmental agency. There are no actions, suits or claims (other than routine
claims for benefits) pending or threatened against the Plan, the assets of the
Plan, a Controlled Group member, any employee, officer or director of a
Controlled Group member or, to the knowledge of Rand, against any other trustee,
fiduciary or administrator of the Plan. No trust associated with the Plan has
earned any unrelated business taxable income that is subject to taxation under
Section 511 of the Code;
 
(ii) Compliance of Plan with COBRA.  If the Plan provides health, accident or
medical benefits, (A) the Plan sponsor and administrator have complied in all
material respects with the requirements of Part 6 of Subtitle B of Title I of
ERISA and Section 4980B of the Code (herein collectively referred to as “COBRA”)
and (B) the Plan does not provide for non-terminable or non-alterable health,
accident, medical or life benefits for employees, former employees, dependents,
beneficiaries or retirees, except as otherwise required by COBRA, and then only
to the extent the Person pays the “applicable premium” (as defined in
Section 4980B(f)(4) of the Code) for such coverage, or otherwise pays the full
cost of such coverage;
 
(iii) Financial Commitments Fully Funded for Plan.  Full payment has been made
of all amounts which a Controlled Group member is required, under applicable law
or under the Plan, to have paid as a contribution or a benefit. The liability of
each Controlled Group member with respect to each Plan has been fully funded
based on reasonable and proper actuarial assumptions, has been fully insured, or
has been fully reserved for on its financial statements. No changes have
occurred or are expected to occur that would cause a material increase in the
cost of providing benefits under the Plan; and






--------------------------------------------------------------------------------



 



(iv) No New Obligations Created by this Transaction.  The consummation of the
transactions contemplated by this Agreement will not (A) entitle any current or
former employee, officer or director of Rand to severance pay, unemployment
compensation or any other similar payment, (B) accelerate the time of payment or
vesting under the Plan, (C) increase the amount of compensation due any such
employee, officer or director, (D) directly or indirectly cause Rand to transfer
or set aside any assets to fund or otherwise provide for the benefits under the
Plan for any current or former employee, officer or director, or (E) result in
any non exempt prohibited transaction described in ERISA Section 406 or
Section 4975 of the Code.
 
(d) Compliance of Qualified Pension Plan with ERISA.  With respect to each Plan
identified on Schedule 4.17 that is an “employee pension benefit plan,” as
defined in Section 3(2) of ERISA and is funded or required to be funded under
ERISA or is intended to be qualified under Section 401(a) of the Code:
 
(i) the Plan and any associated trust operationally comply with the applicable
requirements of Section 401(a) of the Code,
 
(ii) the Plan and any associated trust have been amended to comply with all such
requirements as currently in effect, other than those requirements for which a
retroactive amendment can be made within the “remedial amendment period”
available under Section 401(b) of the Code (as extended under Treasury
Regulations and other Treasury pronouncements upon which taxpayers may rely),
 
(iii) the Plan and any associated trust have received a favorable determination
letter from the Internal Revenue Service stating that the Plan qualifies under
Section 401(a) of the Code, that the associated trust qualifies under
Section 501(a) of the Code and, if applicable, that any cash or deferred
arrangement under the Plan qualifies under Section 401(k) of the Code, unless
the Plan was first adopted at a time for which the above-described “remedial
amendment period” has not yet expired, and
 
(iv) no contribution made to the Plan is subject to an excise tax under
Section 4972 of the Code.
 
(v) If the Plan is subject to the funding requirements of Section 412, of the
Code (A) such requirements have been satisfied with respect to the Plan in all
respects, (B) no “accumulated funding deficiency” (within the meaning of
Section 302 of ERISA) exists with respect to the Plan, whether or not waived,
(C) no request for a waiver under Section 412(d) of the Code has been made with
respect to the Plan, (D) no lien has been imposed against a Controlled Group
member under Section 412(n) of the Code, and (E) the “accumulated benefit
obligation” of Controlled Group members with respect to the Plan (as determined
in accordance with Statement of Accounting Standards No. 87, “Employers’
Accounting for Pensions”) does not exceed the fair market value of Plan assets.
 
(e) Good Faith Compliance of Non-Qualified Pension Plans.  Each Plan that is a
“nonqualified deferred compensation plan” subject to Section 409A of the Code
has been operating in good faith compliance with Section 409A of the Code and
guidance of the Internal Revenue Service provided thereunder.
 
(f) Delivery of Plans.  Rand has delivered or caused to be delivered to
Purchaser or Purchaser’s counsel true and correct copies of the following with
respect to the Plan:
 
(i) A copy of the Plan and amendments thereto to the date hereof;
 
(ii) A copy of each trust agreement, insurance or annuity contract and any other
document pertaining to the Plan funding or the investment of Plan assets,
including all amendments to such documents to the date hereof;
 
(iii) The most recent determination letter issued by the IRS with respect to the
Plan for which a determination letter has been issued and any pending
determination letter request with respect to the Plan;
 
(iv) The three (3) most recent Form 5500 series annual return/reports, including
all applicable schedules and audited financial statements, filed with respect to
the Plan (if required by ERISA);
 
(v) The most recent actuarial valuation report and asset valuation report for
the Plan (if required by ERISA); and






--------------------------------------------------------------------------------



 



(vi) A copy of the latest summary plan description (within the meaning of
Section 101(a)(1) of ERISA) of the Plan (if required by ERISA) and each
subsequent summary of material modifications (within the meaning of
Section 101(b)(2) of ERISA) thereto, which have been provided to employees and
filed with the Department of Labor (if required by ERISA).
 

4.18   Affiliate Transactions

 
Except as set forth on Schedule 4.18, no officer, director, employee or
stockholder of Rand or Affiliate of any such Person, or any immediate family
member thereof, is a party to any agreement, contract, commitment or transaction
with Rand or has any interest in any property, real or personal or mixed,
tangible or intangible, used in or pertaining to the business of Rand (excluding
items of personal property that are personal in nature). “Affiliate” means, with
respect to any particular Person, any Person controlling, controlled by or under
common control directly or indirectly by such Person. Rand is not indebted to
Retsky. Following the Closing Date, Purchaser and Rand shall not have any
liability or obligation for such agreements (whether or not such liability or
obligation arose prior to or after the Closing Date).
 

4.19   Disclosure: Accuracy and Completeness of all Documents

 
This Agreement (including the financial statements referred to in Section 4.3
(including the footnotes thereto)), any Schedule, Exhibit or certificate
delivered pursuant to this Agreement) or any document or statement in writing,
which has been supplied to Purchaser or its Representatives by or on behalf of
Retsky, Rand or any of their respective Representatives in connection with the
transactions contemplated by this Agreement, do not contain any untrue statement
of a material fact, or omit any statement of a material fact necessary to make
the statements contained herein or therein not misleading.
 

4.20   Inventory: Validity

 
The inventory of Rand consists only of items of a quality and quantity usable
and saleable in the ordinary course of business, consistent with past practice.
Items of below-standard quality and items not previously readily saleable in the
ordinary course of business have been written down in value in accordance with
GAAP to estimated net realizable market values.
 

4.21   Restricted Securities (Regulations and Conditions)

 
Retsky understands that the Stock Consideration to be received has not been, and
will not be, registered under the Securities Act or any state securities laws
and are being offered and sold in reliance upon federal and state exemptions for
transactions not involving a public offering, the availability of which depends
upon, among other things, the bona fide nature of the investment intent and the
accuracy of Retsky’s representations as expressed herein. Retsky understands
that shares issued as the Stock Consideration are “restricted securities” under
applicable U.S. federal and state securities laws and that, pursuant to these
laws, the holder of such shares may be required to hold the securities
indefinitely unless they are registered with the Securities and Exchange
Commission (“SEC”) and qualified by state authorities, or an exemption from such
registration and qualification requirements is available. Retsky understands and
acknowledges that (i) Purchaser has no obligation to register or qualify such
shares for resale, (ii) the Stock Consideration is an illiquid investment the
disposition of which is subject to limitations under applicable federal and
state securities laws and the restrictions contained in this Agreement, (iii) if
an exemption from registration or qualification is available, it may be
conditioned on various requirements, including, but not limited to, the time and
manner of sale, the holding period for the Stock Consideration, and on
requirements relating to Purchaser which are outside of Retsky’s control, and
which Purchaser is under no obligation and may not be able to satisfy and
(iv) the following legend will be affixed to the share certificates:
 
The securities represented by this certificate are subject to restrictions
contained in (i) that certain Stock Purchase Agreement (“Stock Purchase
Agreement”), dated September 8, 2006 between the issuer and Rand Medical
Billing, Inc. and Marvin Retsky and (ii) the Escrow Agreement delivered in
connection with the Stock Purchase Agreement. A copy of the Stock Purchase
Agreement and Escrow Agreement will be furnished without charge by the issuer to
the holder hereof within five (5) days of written request.






--------------------------------------------------------------------------------



 



The shares represented by the within certificate have not been registered under
the Securities Act of 1933, as amended. The shares are subject to restrictions
on transferability and resale and may not be transferred or resold except as
permitted under the Securities Act of 1933, as amended and applicable state
securities laws, pursuant to a registration or exemption therefrom.
 

4.22   Absence of Undisclosed Liabilities

 
Rand does not have any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due, including
any liability for Taxes) except for (i) liabilities set forth on the face of the
Most Recent Balance Sheet and (ii) current liabilities incurred in the ordinary
course of business since the Most Recent Balance Sheet.
 

4.23   Brokerage and Finder’s Fees

 
Except as set forth on Schedule 4.23, neither Rand nor Retsky has incurred any
liability to any broker, finder or agent for any brokerage fees, finder’s fees,
or commissions with respect to the transactions contemplated by this Agreement.
The agreement, dated August 31, 2000, with Annette Anflick (“Anflick”), wherein
Anflick was promised a portion of the proceeds from a sale of the business of
Rand is a personal obligation of Retsky.
 

4.24   Bank Accounts

 
Schedule 4.24 is a true and correct list of the name of each bank, savings and
loan, or other financial institution in which Rand has an account or safe
deposit box, the names of all persons authorized to draw on each account or to
have access to each box, the number of signatures required to be given for a
withdrawal and a description of the type of account.
 

4.25   List of Employees

 
Schedule 4.25 is a true and correct list of all employees of Rand (as used in
this Agreement, the term “employees” includes employees, salespersons,
consultants, agents, sales representatives and all other persons associated with
Rand whose current annual rate of fixed compensation exceeds Twenty Thousand
Dollars ($20,000)), and their accrued vacation and sick pay as of the date
hereof. A true, correct and complete copy of each written employment contract
and a description of each oral employment agreement with any employee has been
delivered to Purchaser or their respective counsel. Rand has no consultants or
independent sales representatives, except as listed on Schedule 4.25.  
 

4.26   List of Customers

 
Schedule 4.26 lists all of the customers of Rand for each of the two most recent
fiscal years and sets forth opposite the name of each such customer the
percentage of net revenue attributable to such customer.
 

4.27   HIPAA Compliance

 
Rand is a “health care clearinghouse” and a “covered entity” as those terms are
defined and used in Subpart F (Administrative Simplification) of the Health
Insurance Portability and Accountability Act of 1996, P.L. 104-191, and the
related regulations contained in 45 C.F.R. Parts 160 and 164, as amended
(collectively, the “Privacy and Security Regulations”), the regulations
contained in 45 C.F.R. Parts 160 and 162, as amended (collectively, the
“Transaction Regulations”). Rand is in full compliance with the Privacy and
Security Regulations, the Transaction Regulations and all other Laws relating to
the privacy, security and transmission of health information (collectively,
“Health Information Laws”) with regard to its operations and the services it
provides and with regard to any and all health plans maintained for the benefit
of Rand’s employees. Promptly upon Rand’s receipt of a request from Purchaser,
Rand shall provide copies of policies and procedures and any and all other
materials related to compliance with the Privacy and Security Regulations and
the Transaction Regulations. To the extent required under the Privacy and
Security Regulations, Rand is a party to compliant business associate agreements
and trading partner agreements with all appropriate parties in accordance with
the Privacy and Security Regulations. The format






--------------------------------------------------------------------------------



 



and transmission of information in the course of the transactions conducted by
Rand meets the standards set forth and referenced in the Transaction
Regulations. Rand has not received any complaint or other notice or inquiry from
any source of any failure to meet the requirements of any Health Information
Laws.
 

4.28   False Claims Act Compliance

 
Rand has not knowingly presented, or caused to be presented, a false or
fraudulent claim for payment to any governmental health insurance program or
other third-party payor. Rand has not violated any federal or state laws
governing the submission of claims for payment to governmental and/or
non-governmental payors, including, without limitation, the statutes codified at
18 U.S.C. 1347 and 31 U.S.C. 3729.
 

4.29   Compliance with Securities Laws

 
Neither Retsky nor Rand has acquired, or agreed to acquire, directly or
indirectly, by purchase or otherwise, any voting securities, or direct or
indirect rights to acquire voting securities, of Purchaser. To the knowledge of
Rand, no employee, officer, director or stockholder of Rand has acquired, or
agreed to acquire, directly or indirectly, by purchase or otherwise, any voting
securities or direct or indirect rights to acquire voting securities of
Purchaser. Retsky acknowledges and agrees that in connection with the
transactions contemplated by this Agreement he is aware of material, non-public
information regarding Purchaser. Retsky has complied with and will comply with
all federal securities laws, applicable state securities laws and the rules of
the American Stock Exchange relating to the offer and sale of securities of
Purchaser.
 

4.30   List of Outstanding Purchase Orders

 
Schedule 4.30 is a true and complete list as of the date hereof of all purchase
orders under which Rand is or will become obligated to pay any particular
Person.
 

4.31   List of Indebtedness

 
Schedule 4.31 is a true and complete list of all indebtedness of Rand including,
without limitation, trade accounts payable owed or to be owed by Rand, including
a description of all properties or assets pledged, mortgaged or otherwise
hypothecated as security.
 

4.32   Statement of Investment Intent

 
Retsky is acquiring the Stock Consideration for his own account for investment
purposes and not with a view to the distribution thereof and does not have any
intention of participating directly or indirectly in any redistribution or
resale of any portion of the Stock Consideration.
 

4.33   Cash

 
As of September 30, 2006, the cash of Rand will be One Hundred Thousand Dollars
($100,000). From September 30, 2006 until the Closing the cash of Rand and all
proceeds from the accounts receivables will only be used by Rand and Retsky to
operate the business of Rand in the ordinary course consistent with past
practice. In furtherance of the foregoing, Retsky covenants and agrees that he
will not remove any cash from Rand or permit Rand to make any distribution of
cash to any shareholder. The excess cash of Rand, if any, collected during the
Collection Period will be determined and distributed to Retsky in accordance
with Section 2.6 of this Agreement.
 

4.34   FIRPTA

 
Retsky is not a non-resident alien individual, foreign person, or foreign
corporation for the purposes of the Code Sections 871, 882 or 1445.
 

4.35   Casualty Occurrences

 
Schedule 4.35 is a true and correct list of all occurrences pertaining to Rand
during the last five (5) years including any injury or damage to persons or
property as well as any defects or alleged defects in any of the products






--------------------------------------------------------------------------------



 



or services of Rand. All such occurrences listed on Schedule 4.35 are fully and
adequately covered by paid-for insurance.
 

4.36   Schedule of Government Reports

 
Schedule 4.36 is a true and correct list, and Rand has furnished or made
available to Purchaser or its counsel complete and correct copies of all
reports, if any, filed on behalf of or with respect to Rand, since January 1,
2003, with the Department of Labor, Equal Employment Opportunity Commission,
Federal Trade Commission, Department of Justice, Occupational Safety and Health
Administration, Internal Revenue Service (other than Tax Returns and standard
forms relating to compensation or remuneration of employees), Environmental
Protection Agency, Securities and Exchange Commission or Pension Benefit
Guarantee Commission, or any similar state agency.
 
ARTICLE V

 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to, Retsky that the statements contained in
this Article V are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Article V), as follows:
 

5.1   Organization, Power and Authority; Stock Consideration

 
Purchaser is a corporations duly organized, validly existing and in good
standing under the laws of the State of Delaware and has all requisite power and
authority to enter into this Agreement and all other agreements contemplated
hereby and to perform its obligations hereunder and thereunder. The Stock
Consideration when issued, sold and delivered in accordance with the terms and
conditions set forth in this Agreement, will be validly issued, fully paid and
nonassessable. The Stock Consideration will, when issued, be authorized for
listing on AMEX or such other national securities exchange or stock market on
which the shares of Purchaser’s common stock is listed for trading at such time.
 

5.2   Due Authorization; Binding Obligation

 
The execution, delivery and performance of this Agreement and all other
agreements contemplated hereby and the consummation of the transactions
contemplated hereby have been duly authorized by all necessary corporate action
of Purchaser. This Agreement has been duly executed and delivered by Purchaser
and is a valid and binding obligation of Purchaser enforceable in accordance
with its terms, subject to applicable bankruptcy, insolvency and other similar
laws affecting the enforceability of creditor’s rights generally, general
equitable principles and the discretion of courts in granting equitable
remedies.
 

5.3   Consents and Approvals; No Violation

 
Except for filings, permits, authorizations, consents and approvals as may be
required under, and other applicable requirements of, the Securities Exchange
Act of 1934 (the “Exchange Act”) and the Securities Act of 1933 (the “Securities
Act”) and AMEX, neither the execution, delivery or performance of this Agreement
by Purchaser, nor the consummation by Purchaser of the transactions contemplated
hereby, nor compliance by Purchaser with any of the provisions hereof will
(i) conflict with or result in any breach of any provision of the Certificate of
Incorporation or by-laws of Purchaser, (ii) require any filing with, or permit,
authorization, consent or approval of, any governmental agency (except where the
failure to obtain such permits, authorizations, consents or approvals or to make
such filings would not have a Material Adverse Effect on Purchaser or would not,
or would not be reasonably likely to, materially impair the ability of Purchaser
to consummate the transactions contemplated hereby), (iii) result in a violation
or breach of, or constitute (with or without due notice or lapse of time or
both) a default (or give rise to any right of termination, amendment,
cancellation or acceleration) under, any of the terms, conditions or provisions
of any note, bond, mortgage, indenture, guarantee, other evidence of
indebtedness, lease, license, contract, agreement or other instrument or
obligation to which Purchaser is a party or by which its






--------------------------------------------------------------------------------



 



properties or assets may be bound or (iv) violate any order, writ, injunction,
decree, statute, rule or regulation applicable to Purchaser, or their respective
properties or assets, except in the case of clauses (iii) and (iv) for
violations, breaches or defaults which would not have a Material Adverse Effect
on Purchaser, or would not, or would not be reasonably likely to, materially
impair the ability of Purchaser to consummate the transactions contemplated
hereby.
 

5.4   SEC Reports and Financial Statements

 
Purchaser has filed with the SEC, and by virtue of such filing has heretofore
made available to Retsky, true and complete copies of, all forms, reports,
schedules, statements and other documents filed or required to be filed by it
and its subsidiaries since January 1, 2005 under the Exchange Act or the
Securities Act, including Purchaser’s Annual Report on Form 10-KSB filed with
the SEC on March 31, 2006 and Purchaser’s Definitive Proxy Statement on
Schedule 14A filed with the SEC on April 20, 2006 (as such documents have been
amended since the time of their filing, collectively, the “Orion SEC
Documents”). As of their respective dates or, if amended, as of the date of the
last amendment, the Orion SEC Documents, including, without limitation, any
financial statements or schedules included therein (i) did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading and
(ii) complied in all material respects with the applicable requirements of the
Exchange Act and the Securities Act, as the case may be, and the applicable
rules and regulations of the SEC thereunder. Each of the consolidated financial
statements included in the Orion SEC Documents have been prepared from, and are
in accordance with, the books and records of Purchaser and/or its consolidated
subsidiaries, comply in all material respects with applicable accounting
requirements and with the published rules and regulations of the SEC with
respect thereto, have been prepared in accordance with GAAP applied on a
consistent basis during the periods involved (except as may be indicated in the
notes thereto) and fairly present in all material respects the consolidated
financial position and the consolidated results of operations and cash flows
(and changes in financial position, if any) of Purchaser and its consolidated
subsidiaries as at the dates thereof or for the periods presented therein.
 

5.5   Absence of Litigation

 
There are no actions, suits, claims, governmental investigations or arbitration
proceedings pending or, to Purchaser’s actual knowledge, threatened against or
affecting Purchaser that question the validity or enforceability of this
Agreement or any action contemplated herein.
 

5.6   Brokerage and Finder’s Fees

 
Purchaser has not, nor has any stockholder, officer, director or agent of
Purchaser, incurred any liability to any broker, finder or agent for any
brokerage fees, finder’s fees, or commissions with respect to the transactions
contemplated by this Agreement.
 

5.7   Capitalization

 
Attached hereto as Schedule 5.7 is a table showing the authorized and issued
capital stock of Purchaser, as of the date hereof, on a fully diluted basis. As
of the date hereof, Purchaser does not have outstanding any interests or
securities convertible or exchangeable for any of its capital stock or
containing any profit participation features, and does not have outstanding any
rights or options to subscribe for or to purchase its capital stock or any stock
appreciation rights or phantom stock plans, except as set forth on Schedule 5.7.
 
ARTICLE VI

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER
 
The obligations of Purchaser under this Agreement are, at Purchaser’s option,
subject to satisfaction of the following conditions at or prior to the Closing
Date.






--------------------------------------------------------------------------------



 



6.1   Representations True

 
The representations and warranties of Retsky and Rand contained in this
Agreement or in any Schedule, Exhibit or certificate delivered pursuant to this
Agreement shall be true, complete, and accurate in all material respects on as
of the Closing Date to the same extent and with the same force and effect as if
made on such date, except as affected by the transactions contemplated by this
Agreement.
 

6.2   All Consents Obtained

 
All necessary approvals or consents required to be obtained by Rand and Retsky
have been obtained from all Governmental or Regulatory Authorities and from any
other Person or entity whose approval or consent is necessary to consummate the
transactions contemplated under this Agreement.
 

6.3   Performance of Obligations

 
Retsky and Rand shall have duly performed all obligations, covenants and
agreements in all respects and have complied with all terms and conditions
applicable to Retsky or Rand under this Agreement to be performed and complied
with on or before the Closing Date in all respects.
 

6.4   No Litigation

 
No suit, action, or other proceeding is threatened or pending before any court
or Governmental or Regulatory Authority in which it will be or it is sought to
restrain, prohibit or materially delay the consummation of the transactions
contemplated by this Agreement or to obtain material damages or relief in
connection with this Agreement or the consummation of the transactions
contemplated by this Agreement, or which is likely to result in a Material
Adverse Effect on Rand. For purposes of this Agreement, “Material Adverse
Effect” or “Material Adverse Change” means any effect or change that would be
materially adverse to the business, assets, condition (financial or otherwise),
operating results, operations, or business prospects of a Party, or to the
ability of any Party to consummate timely the transactions contemplated hereby.
 

6.5   Receipt of Documents by Purchaser

 
At the Closing, Purchaser shall have received:
 
(a) Certificates Executed.  A certificate executed by Retsky and an officer of
Rand certifying as to the fulfillment of the matters contained in Sections 6.1,
6.2, 6.3, 6.4, 6.6 6.7 and 6.10.  
 
(b) Copies of all Third Party Documents.  Copies of all third party (including
landlord) and governmental consents, approvals, filings, releases and
terminations required in connection with the consummation of the transactions
contemplated herein;
 
(c) Certificate of Good Standing with State Corporations Department.  A
certificate of good standing from the Secretary of State of the State of
California and from the Secretary of State of the respective states in which
Rand is qualified to do business, in each case dated within ten (10) days of the
Closing Date;
 
(d) Certificate of Rand Board/Shareholder Approval.  Certificate from an officer
of Rand, given by the office on behalf of Rand, certifying as to the
(i) correctness and completeness of the Charter Document of Rand and
(ii) accuracy of the resolutions of the board of directors and the shareholders
of Rand regarding the approval of the Agreement and transactions by this
Agreement;
 
(e) Current Financial Reports.  The Most Recent Balance Sheet and the Interim
Monthly Financial Statements;
 
(f) Escrow Agreement.  Executed copies of the Escrow Agreement;
 
(g) Share Certificates.  The original certificates for the Shares, duly endorsed
in blank by Retsky or such other instruments of transfer as are reasonably
acceptable to Purchaser;






--------------------------------------------------------------------------------



 



(h) Rand Counsel Legal Opinion.  A legal opinion of Harrington, Foxx, Dubrow &
Canter, LLP as counsel to Rand and Retsky, reasonably satisfactory to Purchaser;
 
(i) State Tax Clearance Certificates.  Tax clearance certificates or similar
documents required by any state taxing authority;
 
(j) Resignations.  Written resignations of all of the corporate officers and
directors of Rand;
 
(k) Non-Foreign Affidavit.  A non-foreign affidavit dated as of the Closing Date
sworn under penalty of perjury and in form and substance required under Treasury
Regulations issued pursuant to Section 1445 of the Code stating that Rand is not
a “foreign person” as defined in Section 1445 of the Code;
 
(l) Corporate Record Books.  True correct and complete corporate record books of
Rand;
 
(m) Employment Agreement.  An executed copy of the (i) employment agreement,
with Retsky, the form of which is attached hereto as Exhibit B (the “Employment
Agreement”) and (ii) employment agreements with certain other key employees of
Rand, identified by Purchaser prior to the Closing;
 
(n) Discharge of Indebtedness.  Evidence from Retsky or Rand satisfactory to
Purchaser, that Retsky has paid or discharged: (i) all indebtedness owed by Rand
to third party lenders, including any bank debt, and (ii) all indebtedness owed
to Affiliates of Rand;
 
(o) Termination of Agreements with Affiliates.  Evidence, satisfactory to
Purchaser, that all such agreements required to be disclosed on Schedule 4.18
hereof have been terminated (except for the Standard Multi-Tenant Office Lease,
dated January 3, 2006 between the Retsky Family Trust and Rand Medical Billing,
Inc.); and
 
(p) Miscellaneous.  Such other documents or instruments as Purchaser may
reasonably request to effect the transactions contemplated hereby.
 

6.6   Absence of Material Adverse Changes

 
Rand shall not have experienced a Material Adverse Effect since the date of this
Agreement, and no events, facts or circumstances shall have occurred which could
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect on Rand.
 

6.7   Record and Books.

 
Retsky has delivered to Purchaser all books and records of Rand relating to or
reasonably required for the operation of the business of Rand, including,
without limitation, copies of all contracts, financial, Tax and accounting
records, files and records relating to employees, and all related
correspondence.
 

6.8   No Prohibition of Law

 
There shall not be in effect any Order by a Governmental or Regulatory Authority
restraining, enjoining or otherwise prohibiting, or any Law prohibiting, the
consummation of the transactions contemplated by this Agreement.
 

6.9   Financing Obtained by Purchaser

 
Purchaser shall have obtained financing (“Financing”) for (i) its acquisition of
the Shares, (ii) the payment of its transaction costs relating to, among other
things, the acquisition of the Shares, and (iii) its working capital and
business needs, all on terms satisfactory to Purchaser in its sole discretion.
To the extent necessary, such Financing shall have been approved by the
stockholders of Purchaser.
 

6.10   Cash

 
As of September 30, 2006, there shall have been cash in Rand of One Hundred
Thousand Dollars ($100,000). Since such date, Rand and Retsky shall have used
the cash and the proceeds from accounts receivables solely to






--------------------------------------------------------------------------------



 



operate the business of Rand in the ordinary course of business consistent with
past practices. Since such date, Restky shall not have removed any cash from
Rand or permitted Rand to make any distribution of cash to any shareholder.
 

6.11   Due Diligence Completed

 
Purchaser and its representatives shall have conducted a due diligence and audit
review of the business, assets, operations, and the books and records of Rand
and shall have not discovered any facts or circumstances which, in Purchaser’s
sole discretion, (i) fail to support the representations and warranties of Rand
or Retsky set forth in this Agreement, or (ii) could have a Material Adverse
Effect on the purchase of the Shares or the financial condition or operation of
Rand.
 
ARTICLE VII

 
CONDITIONS PRECEDENT TO OBLIGATIONS OF RETSKY AND RAND
 
The obligations of Retsky and Rand under this Agreement are, at the option of
Retsky and Rand, subject to satisfaction of the following conditions at or prior
to the Closing Date:
 

7.1   Representations True

 
The representations and warranties of Purchaser contained in this Agreement or
in any Schedule, Exhibit or certificate delivered pursuant to this Agreement
shall be true, complete, and accurate in all material respects on as of the
Closing Date to the same extent and with the same force and effect as if made on
such date, except as affected by the transactions contemplated by this
Agreement.
 

7.2   All Consents Obtained and Filings Made

 
All necessary approvals or consents required to be obtained by Purchaser have
been obtained from all Governmental or Regulatory Authorities and any other
Person or entity whose approval or consent is necessary to consummate the
transactions contemplated by this Agreement. Purchaser shall have filed all
forms, reports, schedules, statements and other documents required to be filed
by it with the SEC to consummate the transactions contemplated herein. Purchaser
shall have filed a listing application with AMEX for the Stock Consideration.
 

7.3   Performance of Obligations

 
Purchaser have duly performed all obligations, covenants and agreements
undertaken by Purchaser in this Agreement and have complied with all the terms
and conditions applicable to Purchaser under this Agreement to be performed or
complied with on or before the Closing Date in all respects.
 

7.4   No Litigation

 
No suit, action, or other proceeding is threatened or pending before any court
or Governmental or Regulatory Authority in which it will be or it is sought to
restrain, prohibit or materially delay the consummation of the transactions
contemplated by this Agreement.
 

7.5   No Prohibition of Law

 
There shall not be in effect any Order by a Governmental or Regulatory Authority
restraining, enjoining or otherwise prohibiting, or any law prohibiting, the
consummation of the transactions contemplated by this Agreement.






--------------------------------------------------------------------------------



 



7.6   Receipt of Documents by Retsky

 
At the Closing, Retsky shall have received:
 
(a) Payment-Related Instruments.  The cash portion of the Purchase Price as
provided for in Section 2.1 and evidence reasonably satisfactory to Retsky that
Purchaser has otherwise complied with Section 2.1.  
 
(b) Certificates.  Certificate executed by an officer of Purchaser certifying as
to the fulfillment of the matters contained in Sections 7.1, 7.2, 7.3, and 7.4;
 
(c) Certificate of Purchaser Board/Shareholder Approval.  Certificate from an
officer of Purchaser regarding the approval of the Agreement and transactions by
the board of directors and/or the stockholders of Purchaser, as applicable;
 
(d) Executed Documents.  Executed copies of the (i) Promissory Note, and
(ii) Employment Agreements and (iii) Escrow Agreement;
 
(e) Corporate Certificate.  Certificate of Good Standing for Purchaser from the
Secretary of State of Delaware dated within ten (10) days of the Closing
Date; and
 
(f) Orion Counsel Legal Opinion.  A legal opinion of Benesch, Friedlander,
Coplan & Aronoff LLP, as Counsel to Purchaser, reasonably satisfactory to Rand
and Retsky.
 
ARTICLE VIII

 
CONDUCT OF THE BUSINESS PRIOR TO CLOSING
 

8.1   Continuation of the Business

 
From the date hereof until the Closing, except: (i) as contemplated by this
Agreement, (ii) as required by applicable Law, or (iii) with the prior written
consent of Purchaser, which consent shall not be unreasonably withheld, Rand
shall:
 
(a) conduct its business only in the ordinary course consistent with past
practice;
 
(b) use reasonable diligent efforts to preserve in all respects its present
business operations, organization and goodwill, and its present relationships
with persons having business dealings with it;
 
(c) not take any action that would adversely affect the ability of the parties
to consummate the transactions contemplated by this Agreement;
 
(d) not borrow any money;
 
(e) not encumber any asset;
 
(f) make any single expenditure or agree to make any single expenditure, or
series of expenditures in excess of $10,000 in the aggregate, other than in the
ordinary course of business; and
 
(g) not take any action or agree to take any action prohibited by this
Section 8.1.  
 

8.2   Mutual Assistance in Obtaining Consents

 
The parties hereto shall cooperate with one another and use their commercially
reasonable efforts to prepare all necessary documentation to effect promptly all
necessary filings and notices and to obtain at the earliest practicable date all
consents and approvals required to consummate the transactions contemplated by
this Agreement; provided, however, that neither, Retsky, Rand or Purchaser shall
be obligated to pay any consideration to any third party from whom consent for
assignment is requested. Rand and Purchaser will promptly furnish to the other
such necessary information and reasonable assistance as the other may request in
writing in connection with the preparation of any filing or submission that is
necessary to obtain any other required approval.






--------------------------------------------------------------------------------



 



8.3   Reasonable Diligent Efforts to Complete Necessary Tasks

 
Subject to the terms and conditions set forth in this Agreement, the Parties
shall use their commercially reasonable efforts to take, or cause to be taken,
and to do, or cause to be done, and to assist and cooperate with the other
parties in doing, all things (including, without limitation, executing and
delivering such other documents or agreements) necessary, advisable or
appropriate to consummate and make effective as promptly as practicable the
transactions contemplated by this Agreement.
 

8.4   Tax Matters

 
Prior to Closing, without the prior written consent of Purchaser, Rand shall not
make or change any Tax election, change any annual accounting period, adopt or
change any accounting method, file any amended Tax Return, enter into any
closing agreement, settle any Tax claim or assessment, surrender any right to
claim a refund of Taxes, or consent to any extension or waiver of the limitation
period applicable to any Tax, in any case, if such election, adoption, change,
amendment, agreement, settlement, surrender, consent or other action would have
the effect of increasing the Tax liability of that Rand for any period ending
after the Closing Date or decreasing any Tax attribute of that Rand existing on
the Closing Date. Retsky and Rand shall not revoke Rand’s election to be taxed
as an S corporation within the meaning of Section 1361 and 1362 of the Code
prior to Closing and neither Retsky nor Rand shall take any action that would
result in the termination of Rand’s status as a validly electing S corporation
within the meaning of Sections 1361 and 1362 of the Code prior to Closing.
 

8.5   Full Access to Rand Records and Facilities

 
Retsky will cause Rand to permit Purchaser and their Representatives (including
legal counsel and accountants) to have full access at all reasonable times, and
in a manner so as to not interfere with the normal business operations of Rand
to all premises, properties, personnel, books, records (including Tax records),
financial or other operating data or other information, Contracts and documents
of or pertaining to Rand.
 

8.6   No Public Announcements

 
Neither Retsky nor Purchaser shall, nor shall any of their respective
Representatives, without the approval of the other party, issue any press
releases or otherwise make any public statements with respect to the
transactions contemplated by this Agreement, except as may be required by
applicable Law or by obligations pursuant to any listing agreement with any
national securities exchange.
 

8.7   Commitment by Rand to Exclusive Dealing

 
Retsky and Rand shall not, and shall cause the their respective Representatives
to refrain from taking any action to, directly or indirectly, encourage,
initiate, solicit or engage in discussions or negotiations with, or provide any
information to, any Person, other than Purchaser (and its Representatives and
financing sources), concerning any purchase of any capital stock or equity
interests of Rand or any merger, asset sale, recapitalization or similar
transaction involving each Rand except in connection with the transactions
contemplated by this Agreement. Retsky will not vote his capital stock of Rand
in favor of any purchase of any merger, asset sale, recapitalization or similar
transaction involving Rand or Retsky other than in favor of the transaction set
forth in this Agreement. Retsky will notify Purchaser as soon as practicable if
any Person makes any proposal, offer, inquiry to, or contact with, Retsky or
Rand (or their respective Representatives), as the case may be, with respect to
the foregoing and shall describe in reasonable detail the identity of any such
Person and the substance and material terms of any such contact and the material
terms of any such proposal.
 

8.8   Notification of Certain Matters

 
Retsky and Rand shall give prompt notice to Purchaser of any of the following
which occurs, or of which it becomes aware, following the date hereof: (i) the
occurrence or existence of any fact, circumstance or event which would
reasonably be expected to result in (A) any representation or warranty made by
Retsky or Rand in this Agreement or in any Schedule, Exhibit or certificate or
delivered herewith, to be untrue or inaccurate in any material respect or
(B) the failure of any condition precedent to either party’s obligations; and
(ii) any notice or other






--------------------------------------------------------------------------------



 



communication from any third party alleging that the consent of such third party
is or may be required in connection with the transactions contemplated by this
Agreement.
 
ARTICLE IX

 
CERTAIN ACTIONS AFTER THE CLOSING
 

9.1   Securities Issues

 
Retsky agrees that he will not acquire, purchase, agree to acquire, directly or
indirectly, or recommend to any Person, to purchase, any voting securities of
Purchaser based on any non-public information known to Retsky.
 

9.2   Non-Competition; Non-Solicitation

 
(a) Period of Non-Competition.  Retsky, hereby covenants and agrees that he will
not during the period from and after the Closing Date through the third (3rd)
anniversary of the Closing Date (the “Non-Competition Period”), own, manage,
operate, join, control or participate in the ownership, management, operation or
control of, or be connected as a director, officer, employee, partner, lender,
consultant or otherwise with any business or organization which, directly or
indirectly, Competes (as hereinafter defined) with Purchaser or Rand in Rand or
Purchaser’s business in the counties of Alameda, Los Angeles, San Diego and
San Francisco in the state of California (“Restricted Territory’’). For purposes
of this Agreement, a business or organization shall be deemed to “Compete” with
Rand or Purchaser if such business or organization provides billing services to
pathologists, clinical laboratories and other medical professionals, including
services and products that facilitate the collection of physician fees from
patients and third party payers. Nothing in this paragraph shall prohibit Retsky
from owning for investment purposes up to two percent (2%) of the securities of
any entity or enterprise whose securities are listed on a national exchange.
 
(b) Non-Solicitation of Customers.  Retsky, hereby covenants and agrees that he
will not during the period from and after the Closing Date through the fifth
(5th) anniversary of the Closing Date (the “Non-Solicitation Period”), directly
or indirectly, (i) solicit, raid, entice or induce any Person that as of the
Closing Date is, and during the twelve-month period prior to the Closing Date
was, or at any time during the Non-Solicitation Period shall be, a customer of
Rand or Purchaser, to become a customer of any Person (other than Rand or
Purchaser) for products or services the same as, or competitive with, those
products and services as from time to time shall be provided by Rand or
Purchaser, (ii) approach any such Person for such purpose or authorize the
taking of such actions by any other Person or assist or participate with any
such Person in taking such action, or (iii) in any way interfere with the
relationship between Rand, Purchaser and any such Person or business
relationship (including making any negative or disparaging statements or
communications about Rand or Purchaser).
 
(c) Non-Solicitation of Employees.  During the Non-Solicitation Period, Retsky
agrees that he will not, directly or indirectly, induce or attempt to influence
any Person employed by Rand or Purchaser (or its Affiliates), as the case may
be, on the date of this Agreement or after the Closing Date, to terminate his or
her employment with the same, nor will he hire such employee, either directly or
indirectly. During the Non-Solicitation Period, the Executive will immediately
notify the Company of any change of his address and the name and address of any
subsequent employer.
 
(d) Effects of Laws and Public Policies.  The Parties hereto recognize that the
laws and public policies of the various states of the United States may differ
as to the validity and enforceability of covenants similar to those set forth in
this Article IX. The Parties acknowledge and agree that the restrictions
contained in this Article IX are needed in order to induce Purchaser to purchase
the Shares and to enter into this Agreement. It is the intention of the parties
that the provisions of this Article IX be enforced to the fullest extent
permissible under the laws and policies of each jurisdiction in which
enforcement may be sought, and that the unenforceability (or the modification to
conform to such laws or policies) of any provisions of this Article IX shall not
render unenforceable, or impair, the remainder of the provisions of this
Article IX. Accordingly, if any provision of this Article IX shall be determined
to be invalid or unenforceable, such invalidity or unenforceability shall be
deemed to apply only with respect to the






--------------------------------------------------------------------------------



 



operation of such provision in the particular jurisdiction in which such
determination is made and not with respect to any other provision or
jurisdiction.
 
(e) Right of Injunctive Relief.  The parties hereto acknowledge and agree that
any remedy at law for any breach of the provisions of this Article IX would be
inadequate, and Rand hereby consents to the granting by any court of an
injunction or other equitable relief, without the necessity of actual monetary
loss being proved, in order that the breach or threatened breach of such
provisions may be effectively restrained.
 

9.3   Confidentiality of Information

 
Each party hereto will hold, and will use its best efforts to cause its
Affiliates and their respective representatives to hold, in strict confidence
from any Person (other than any such Affiliate or representative), all documents
and information concerning the other party or any of its Affiliates furnished to
it by the other party or such other party’s representatives in connection with
this Agreement or the transactions contemplated hereby, unless (i) compelled to
disclose by judicial or administrative process (including without limitation in
connection with obtaining the necessary approvals of this Agreement and the
transactions contemplated hereby of governmental or regulatory authorities) or
by other requirements of law or (ii) disclosed in an action or proceeding
brought by a party hereto in pursuit of its rights or in the exercise of its
remedies hereunder, except to the extent that such documents or information can
be shown to have been (A) previously known by the party receiving such documents
or information, (B) in the public domain (either prior to or after the
furnishing of such documents or information hereunder) through no fault of such
receiving party or (C) later acquired by the receiving party from another source
if the receiving party is not aware that such source is under an obligation to
another party hereto to keep such documents and information confidential;
provided that following the Closing the foregoing restrictions will not apply to
Purchaser’s use of documents and information concerning the business of Rand
hereunder.
 

9.4   Mail and Communications

 
Retsky will promptly remit to Purchaser any mail or other communications,
including, without limitation, any written inquiries and payments received by
Retsky relating to the business of Rand and any mail, invoices or other
communications received by Retsky relating to the business of Rand which are
received by Retsky from and after the Closing Date.
 

9.5   Use of Business Name

 
Retsky (except to the extent required in order to perform his employment duties
to Purchaser) covenants and agrees that he will not conduct business under, or
use the name of “Rand Medical Billing”, “Rand”, “Rand Medical” or any variation
thereof after the Closing.
 
ARTICLE X

 
INDEMNIFICATION
 

10.1   Indemnification

 
(a) Indemnification by Rand and Retsky.  Rand (prior to the Closing) and Retsky
shall, jointly and severally, indemnify and hold harmless Purchaser, and
Purchaser’s officers, directors, employees, members, managers, stockholders,
subsidiaries, assigns and successors and the Affiliates of the foregoing Persons
(individually, a “Purchaser Indemnified Person” and collectively, the “Purchaser
Indemnified Persons”), from and against and in respect of, and shall pay to
Purchaser Indemnified Persons the amount of, any and all claims, demands,
lawsuits, actions, causes of actions, administrative proceedings (including
informal proceedings), losses, assessments, costs, damages, judgments,
liabilities (including reasonable legal fees and disbursements incurred in
defending any such matters or enforcing any covenant or obligation under this
Agreement) of every kind, nature and description, whether or not involving a
third party claim (collectively, “Losses”) that arise or result from or relate
to, directly or indirectly:






--------------------------------------------------------------------------------



 



(i) any breach of any of the representations and warranties given or made by
Rand or Retsky in this Agreement or any certificate, document, or instrument
delivered by or on behalf of Rand pursuant to this Agreement;
 
(ii) any violation by Rand or Retsky of any covenant or agreement made by Rand
or Retsky in this Agreement, or any certificate, document, or instrument
delivered by or on behalf of Rand or Retsky pursuant to this Agreement;
 
(iii) liabilities of Rand not discharged in connection with the Closing as
required pursuant to Section 6.5;
 
(iv) Taxes of any Person imposed upon Rand under Treasury
Regulation Section 1.1502-6 or any comparable state, foreign or local law, or as
a transferee, successor, by contract, operation of law or otherwise which Taxes
relate to an event or transaction occurring before the Closing Date;
 
(v) Taxes (or the non-payment thereof) of Rand for, or with respect to, taxable
periods ending on or before the Closing Date and, with respect to taxable
periods beginning before and ending after the Closing Date, Taxes of Rand to the
extent such Taxes are attributable to the portion of the taxable period ending
on the Closing Date (as determined pursuant to Section 12.2); or
 
(vi) Taxes of Rand or Retsky attributable to the transactions contemplated by
this Agreement.
 
(b) Indemnification by Purchaser.  Purchaser shall, indemnify and hold harmless
Retsky and Rand (prior to the Closing), and Retsky’s heirs and assigns
(individually, a “Retsky Indemnified Person” and collectively, the “Retsky
Indemnified Persons”), from and against and in respect of, and shall pay to
Retsky Indemnified Persons the amount of, any Losses that arise or result from
or relate to, directly or indirectly:
 
(i) any breach of any of the representations and warranties given or made by
Purchaser in this Agreement or any certificate, document, or instrument
delivered by or on behalf of Purchaser pursuant to this Agreement;
 
(ii) any violation by Purchaser of any covenant or agreement made by Purchaser
in this Agreement, or any certificate, document, or instrument delivered by or
on behalf of Purchaser pursuant to this Agreement; and
 
(iii) the operation of Rand after the Closing including any liability for Taxes
of Rand imposed upon a Retsky Indemnified Person with respect to taxable periods
beginning after the Closing or to the extent such Taxes are attributable to the
portion of the taxable period ending after the Closing Date (as determined
pursuant to Section 12.2).
 

10.2   Limitation and Expiration.

 
Notwithstanding the above:
 
(a) Threshold Limitation.  Following the Closing, there shall be no liability
for indemnification under this Article X for breaches of representations or
warranties of Purchaser, on the one hand, or Retsky, on the other hand, unless
and until the aggregate amount of all Losses for such breach exceeds $50,000
(the “Threshold”) at which point Purchaser or Retsky, as the case may be, shall
be indemnified for all Losses without deduction for the Threshold, provided,
however, that the Threshold will not apply to breaches of the representations
and warranties set forth in Sections 4.1, 4.2, 4.4, 4.15, 4.17 and 4.33 or to
Losses under Section 10.1(a)(iii)-(vi).  
 
(b) Aggregate Payment Limit.  Notwithstanding anything to the contrary herein,
the aggregate amount of all payments made by the Indemnifying Party in
satisfaction of any breach of a representation or warranty by Purchaser, on the
one hand, or Rand and Retsky, on the other hand, under this Agreement shall not
exceed the Purchase Price except that there shall be no limit for Losses that
arise or result from (i) a breach of any covenant or agreement contained in this
Agreement, (ii) a breach of any representation or warranty set forth in
Sections 4.1, 4.2, 4.4, 4.15, 4.17 and 4.33, or Losses under
Section 10.1(a)(iii)-(iv).  
 
(c) Representations and Warranties Expirations.  Each of the representations and
warranties made by the parties in this Agreement shall survive for a period of
twenty four (24) months after the Closing Date, provided, however, that the
representations and warranties of Rand and Retsky contained in Sections 4.1, and






--------------------------------------------------------------------------------



 



4.2 of this Agreement shall have no expiration and the representations and
warranties of Rand and Retsky in Sections 4.4, 4.14, 4.15 and 4.17 shall survive
until sixty (60) days following expiration of the applicable statute of
limitation.
 
(d) Scope of Remedies.  Following the Closing, except with respect to claims
based upon fraud and injunctive relief provided elsewhere and except as
otherwise provided in this Agreement, the remedies provided in this Article X
shall be the sole and exclusive remedy for any Losses of Purchaser, Retsky or
Rand with respect to this Agreement and any exhibit or schedule attached hereto
or any certificate delivered hereunder.
 

10.3   Remedies.

 
Purchaser will, at its option, have the right to set off any Losses due to
Purchaser under Section 10.1(a) above against (i) any amounts due to Retsky
under the Promissory Note, (ii) funds held in the Cash Escrow Account, (iii) the
Stock Consideration held in the Cash Escrow Account (the number of shares
subject to forfeiture shall be determined by dividing the Losses due to
Purchaser under Section 10.1(a) by the Adjusted Price Per Share (as defined
below)). Purchaser may require Rand or Retsky to pay such Losses due to
Purchaser under Section 10.1(a) above in cash. The Adjusted Price Per Share
shall be the average of the closing sale price of Purchaser’s Common Stock as
reported by the AMEX for the previous twenty (20) trading days on which it shall
have traded ending on the last trading day immediately prior to the date the
notice is delivered pursuant to Section 10.4.  
 

10.4   General Claims Provisions

 
(a) Definitions.  For the purposes of this Agreement, the term “Indemnitee” will
refer to the person(s) or entity(ies) indemnified, or entitled, or claiming to
be entitled, to be indemnified, pursuant to the provisions of Sections 10.1 and
10.2. The term “Indemnitor” will refer to the person(s) or entity(ies) having
the obligation to indemnify pursuant to such provisions.
 
(b) Notice.  The Indemnitee will promptly give the Indemnitor notice of any
matter which the Indemnitee has determined has given, or could give, rise to a
right of indemnification under this Agreement, stating the amount of the Losses,
if known, the method of computation thereof and the basis for the claim, all
with reasonable particularity. Failure to give timely notice of a matter which
may give rise to an indemnification claim will not affect the rights of the
Indemnitee to collect such claim from the Indemnitor so long as such failure to
so notify does not materially adversely affect the Indemnitor’s ability to
defend such claim against a third party.
 
(c) Third-Party Claims.  The obligations and liabilities of the Indemnitor with
respect to Losses arising from claims of any third party that are subject to the
indemnification provided for in this Article X (“Indemnification”) will be
governed by the following additional terms and conditions:
 
(i) if the Indemnitee receives notice of any Third-Party Claim, the Indemnitee
will give the Indemnitor prompt notice of such Third-Party Claim and will permit
the Indemnitor, at its option, to assume and control the defense and/or
management of such Third-Party Claim at the Indemnitor’s expense and through
counsel of its choice, if the Indemnitor (A) gives prompt notice of its
intention to do so to the Indemnitee, (B) admits in writing to the Indemnitee
that the Indemnitor assumes responsibility for all Losses based upon or arising
from such claim (subject to the limitations of Section 10.2 hereof), and (C) has
affirmatively waived in writing all defenses the Indemnitor may have against the
Indemnitee in respect of such claim;
 
(ii) if the Indemnitor exercises its right to undertake the defense and/or
management of any such Third-Party Claim, the Indemnitee will cooperate with the
Indemnitor in such defense and/or management and make available to the
Indemnitor all witnesses, pertinent records, materials and information in the
Indemnitee’s possession or under its control relating thereto as is reasonably
required by the Indemnitor;
 
(iii) if the Indemnitor does not exercise its right to undertake the defense
and/or management of any Third-Party Claim as provided above, the Indemnitee
may, directly or indirectly, conduct the defense and/or management of any such
Third-Party Claim in any manner it reasonably may deem appropriate and at the
expense of the Indemnitor, and the Indemnitor will cooperate with the Indemnitee
in such defense and/or






--------------------------------------------------------------------------------



 



management, and make available to the Indemnitee all witnesses, pertinent
records, materials and information in the Indemnitor’s possession or under its
control relating thereto as is reasonably required by the Indemnitee;
 
(iv) the Indemnitor will not consent to the entry of any judgment or enter into
any settlement with respect to a Third-Party Claim (A) without the prior written
consent of the Indemnitee (not to be unreasonably withheld), unless the judgment
or proposed settlement involves only the payment of money damages, does not
impose an injunction or other equitable relief upon the Indemnitee and could not
otherwise reasonably be expected to have a material adverse effect on the
Indemnitee and (B) unless the consent or settlement includes as an unconditional
term thereof the giving by the claimant or plaintiff to the Indemnitee on an
unconditional release from all liability in respect of the Third-Party Claim;
 
(v) the Indemnitee will not consent to the entry of any judgment or enter into
any settlement with respect to a Third-Party Claim without the prior written
consent of the Indemnitor (not to be unreasonably withheld), unless the
Indemnitor fails to assume the defense and/or management of the Third-Party
Claim in accordance with this Section 10.4(c); and
 
(vi) the Indemnitee will have the right, at its own cost and expense, to
participate in the defense of the Third-Party Claim.
 
(d) Effect of Materiality Qualifiers.  Although a representation, warranty or
covenant of any of the parties to this Agreement may not be deemed breached,
inaccurate or in default unless or until a certain standard as to “material”,
“materiality”, or “material adverse effect” has been met, for purposes of
calculating Losses in connection with this Article X, once such materiality or
material adverse effect standard has been met, the Indemnitee will be entitled
to indemnification for all Losses arising out of or resulting from such breach,
inaccuracy or default of any such representation, warranty, or covenant without
giving effect to any such standard.
 

10.5   Adjustments to Purchase Price

 
Any indemnification payments received pursuant to this Article X shall be
treated, to the extent permitted by law, as an adjustment to the Purchase Price.
 
ARTICLE XI

 
TERMINATION
 

11.1   Termination of Agreement

 
This Agreement and the transactions contemplated under it may be terminated and
abandoned at any time prior to the Closing:
 
(a) Mutual Consent.  By mutual consent in writing of Purchaser and Retsky;
 
(b) In Case of Breach.  By Purchaser or Retsky if, in the case of Purchaser,
there has been a breach of any covenant or a material breach of the
representations and warranties of Rand or Retsky made under this Agreement or
if, in the case of Retsky, there has been a breach of any covenant or a material
breach of any of the representations and warranties of Purchaser made under this
Agreement;
 
(c) If Purchaser or Rand has Material Adverse Effect.  By Purchaser if there has
been a Material Adverse Effect with respect to Rand;
 
(d) If Certain Conditions Cannot Be Fulfilled.  By Purchaser, if any of the
conditions contained in Article VI, or by Retsky, if any of the conditions
contained in Article VII, respectively, are impossible to fulfill in all
material respects.
 
Any termination pursuant to this Article XI will not affect the obligations of
the parties under Section 8.6 (Public Announcements), Section 9.1 (Securities),
Section 9.3 (Confidentiality), Section 11.2 (Procedure Upon Termination),
Section 11.3 (Effect of Termination), Section 13.1 (Expenses) and Section 13.7
(Governing Law),






--------------------------------------------------------------------------------



 



which shall survive any such termination of this Agreement, and will be without
prejudice to the terminating party’s legal rights and remedies by reason of any
breach of this Agreement occurring prior to such termination.
 

11.2   Procedure Upon Termination

 
In the event of termination by Purchaser or Retsky, pursuant to Section 11.1
hereof, written notice thereof shall promptly be given to the other party or
parties, and this Agreement shall terminate, and the transactions contemplated
hereunder shall be abandoned, without further action by Purchaser or Restky. If
this Agreement is terminated as provided herein, each of the parties shall
return all documents, and other material of any other party relating to the
transactions contemplated hereby, whether obtained before or after the execution
hereof, to the party furnishing the same.
 

11.3   Effect of Termination

 
In the event that this Agreement is terminated as provided herein, then, other
than as set forth in the last paragraph of Section 11.1, each of the Parties
shall be relieved of their duties and obligations arising under this Agreement
after the date of such termination.
 
ARTICLE XII

 
TAX MATTERS
 

12.1   Cooperation on Tax Matters.

 
Purchaser and Retsky shall cooperate fully as and to the extent reasonably
requested by any of the parties to this Agreement, in connection with the filing
of Tax Returns pursuant to this Article XII and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon request of any of the above-named parties) the provision of records
and information which are reasonably relevant to any such Tax Return, audit,
litigation or other proceeding. So long as taxable periods of, or related to,
Rand ending on or before the Closing Date remain open, Purchaser will promptly
notify Retsky in writing of any pending or threatened Tax audits or assessments
for which Retsky has or may have liability. Retsky will promptly notify
Purchaser in writing of any written or other notification received by Retsky
from the Internal Revenue Service or any other Taxing authority of any proposed
adjustment raised in connection with a Tax audit, examination, proceeding or
determination of a taxable period of Rand ending on or before the Closing Date.
 

12.2   Tax Returns.

 
Purchaser shall prepare or cause to be prepared, and file or cause to be filed,
all Tax Returns of Rand for all Tax periods ending on or before the Closing Date
(a “Pre-Closing Period”) and for all Tax periods which begin before the Closing
Date and end after the Closing Date, if any, (a “Straddle Period”) that are
filed after the Closing Date. Purchaser shall deliver such Pre-Closing Period
Tax Returns and Straddle Period Tax Returns to Retsky at least thirty (30) days
prior to the due date of such Tax Returns (without taking into account any
extensions thereof, unless Retsky determines to file for an extension) for his
review. Solely with respect to any Pre-Closing Period Tax Returns, Purchaser
shall make all changes reasonably requested by Retsky to the extent that
(i) such changes are consistent with the past practice and custom of Rand,
(ii) are in accordance with applicable law, and (iii) are provided to Purchaser
within fifteen (15) days after Retsky’s receipt of such Pre-Closing Period Tax
Returns. Purchaser shall file such Pre-Closing Period Tax Returns on the due
date of such Tax Returns (without taking into account any extensions thereof,
unless Retsky determines to file for an extension). Retsky shall pay to
Purchaser or Rand, as an adjustment to the Purchase Price, an amount equal to
all Taxes shown to be due on a Pre-Closing Period Tax Return and the portion of
such Taxes shown to be due on a Straddle Period Tax Return which relates to the
portion of such Straddle Period ending on the Closing Date within fifteen
(15) days after the receipt of a bill from Purchaser for such Taxes. In the case
of any Taxes that are imposed on a periodic basis and are payable with respect
to a Straddle Period, the portion of such Tax which relates to the portion of
such Straddle Period ending on the Closing Date shall (x) in the case of any
Taxes other than Taxes based upon or related to income or gross receipts, be
deemed to be the amount of such Tax for the entire taxable period multiplied by
a fraction the numerator of which is






--------------------------------------------------------------------------------



 



the number of days in the taxable period ending on the Closing Date and the
denominator of which is the number of days in the entire taxable period, and
(y) in the case of any Tax based upon or related to income or gross receipts be
deemed equal to the amount which would be payable if the relevant taxable period
ended on the Closing Date.
 

12.3   Defense of Tax Claims.

 
(a) Notwithstanding any other provision in this Agreement to the contrary, if
any third party shall notify Purchaser with respect to any matter relating to
Taxes (a “Tax Claim”), which may give rise to a claim for indemnification
against Retsky pursuant to Section 10.1, then the Purchaser shall promptly
notify Retsky thereof in writing; provided, however, that no delay on the part
of the Purchaser shall relieve Retsky from any obligation hereunder unless (and
then solely to the extent) Retsky thereby is prejudiced.
 
(b) Retsky will have the right to defend Purchaser or Rand, as the case may be,
against the Tax Claim with counsel of its choice reasonably satisfactory to
Purchaser so long as (i) Retsky notifies Purchaser in writing within fifteen
(15) days after Purchaser has given notice of the Tax Claim that Retsky will
indemnify Purchaser or Rand, as the case may be, from and against the entirety
of any adverse consequences Purchaser or Rand may suffer resulting from, arising
out of, relating to, in the nature of, or caused by the Tax Claim, (ii) Retsky
provides Purchaser with evidence acceptable to Purchaser that Retsky have the
financial resources to defend against the Tax Claim and fulfill his
indemnification obligations with respect to the Tax Claim, (iii) settlement of,
or an adverse judgment with respect to, the Tax Claim will not establish a
precedential custom or practice adverse to the continuing business interests of
Rand or otherwise have an adverse effect on Purchaser or Rand’s Tax position for
periods beginning on or after, or including, the Closing Date, and (iv) Retsky
conducts the defense of the Tax Claim actively and diligently.
 
(c) So long as Retsky is conducting the defense of the Tax Claim in accordance
with Section 12.3(b) above, (i) Purchaser may retain separate co-counsel at its
sole cost and expense and participate in the defense of the Tax Claim, and
(ii) Retsky may not consent to the entry of any judgment or enter into any
settlement with respect to the Tax Claim without the prior written consent of
the Purchaser, which consent will not be unreasonably withheld or delayed.
 
(d) In the event any of the conditions in Section 12.3(b) above is or becomes
unsatisfied, (i) Purchaser may defend against, and consent to the entry of any
judgment or enter into any settlement with respect to, the Tax Claim in any
manner it reasonably may deem appropriate (and Purchaser need not consult with,
or obtain any consent from, Retsky in connection therewith), (ii) Retsky will
reimburse Purchaser promptly and periodically for the costs of defending against
the Tax Claim (including reasonable attorneys’ fees and expenses), and
(iii) Retsky will remain responsible for any adverse consequences Purchaser or
Rand may suffer resulting from, arising out of, relating to, in the nature of,
or caused by the Tax Claim to the fullest extent provided in this section.
 

12.4   Certain Taxes and Fees

 
All transfer, documentary, sales, use, stamp, registration and other such Taxes
and all conveyance fees, recording charges and other fees and charges (including
penalties and interest) incurred in connection with the transaction contemplated
by this Agreement shall be paid by Retsky when due and Retsky shall, at his own
expense, file all necessary Tax Returns and other documentation with respect to
all such transfer, documentary, sales, use, stamp, registration and other Taxes
and fees.
 

12.5   Code Section 338(h)(10) Election

 
At the election of Purchaser, Retsky shall join with Purchaser in making a
timely election under Code Section 338(h)(10) (and any corresponding election
under state, local, and foreign tax law) with respect to the purchase and sale
of the stock of Rand pursuant to this Agreement (collectively, the “Election”).
If the Election is made, Retsky and Purchaser shall cooperate for the purpose of
effectuating a timely and effective Election, including, without limitation, the
execution and filing of any required forms or returns (each such form or return,
a “338 Election Form”). The Election shall be filed based upon the purchase
price allocation determined by Purchaser and consented to by Retsky (which
consent shall not be unreasonably withheld, delayed or conditioned). Retsky,
Purchaser, and Rand shall file all Tax Returns and information reports in a
manner consistent with such allocation,






--------------------------------------------------------------------------------



 



as adjusted to take into account the Tax Adjustment as set forth in Section 12.6
of this Agreement. On or prior to March 1, 2007, Purchaser shall prepare and
deliver to Retsky all required 338 Election Forms. Retsky shall execute all such
forms and other documents required to be executed by him in connection with the
Election as set forth in instructions provided by Purchaser and deliver the same
to Purchaser within fifteen (15) days of the receipt of such forms and other
documents. If a 338 Election Form is required to be filed prior to the final
determination of the Tax Adjustment, Purchaser will execute such 338 Election
Form and deliver it to Retsky at least thirty (30) days prior to the last date
on which such 338 Election Form may be filed, and Purchaser shall file such 338
Election Form using the information then available, and Purchaser and Retsky
shall amend such 338 Election Form as necessary upon the final determination of
the Tax Adjustment. The Purchaser shall be responsible for filing all 338
Election Forms with the proper Governmental Authorities, provided that Retsky
shall be responsible for filing any 338 Election Form that must be filed with a
Tax Return that Retsky is responsible for preparing and filing.
 

12.6   Tax Adjustment.

 
If pursuant to Section 12.5 of this Agreement, the Purchaser elects to make the
Election, Retsky shall include any income, gain, loss or deduction or other Tax
item resulting from the Election on his Tax Returns to the extent required by
applicable Law. In addition, the Purchase Price shall be increased by an amount
equal to the aggregate excess Tax cost (federal, state, local and foreign Taxes
included) of Retsky incurred as a result of making the Election described in
Section 12.5 above. Retsky’s excess Tax cost for purposes of this Section 12.6
shall be determined by Retsky’s independent certified public accountant based on
Retsky’s federal, state, local and foreign Taxes for the year with respect to
which the Election is made, determined with and without the effect of the
Election. No later than fifteen (15) days after Purchaser notifies Retsky of
Purchaser’s intention to make an Election, Retsky shall deliver to the Purchaser
a calculation of the excess Tax cost as determined in accordance with this
Section 12.6 (i.e., the amount by which Retsky’s Taxes calculated with the
effect of the Election exceed Retsky’s Taxes calculated without the effect of
the Election) along with such other information as reasonably required by
Purchaser to confirm the amount of the excess Tax cost and the Tax Adjustment
(as defined herein). The excess Tax cost shall be grossed up at Retsky’s
effective tax rate for the year in which the Election is made, with the
aggregate of the excess tax cost and the gross-up amount referred to as the “Tax
Adjustment”. It is the intent of the parties that the Tax Adjustment shall be
equal to the amount necessary such that Retsky shall be no worse off, on an
after-tax basis, than had the Election not been made. The Purchaser shall notify
Retsky within fifteen (15) days of the receipt of such calculation of any
objections to such calculation. If the Purchaser objects to the calculation,
then the Purchaser and Retsky shall attempt to resolve any disputes; provided,
however, that if they are unable to do so within fifteen (15) days after the
Retsky’s receipt of notice of an objection, such disputed items shall be
submitted to a mutually acceptable independent accounting firm for final
determination, which shall be binding upon the Purchaser and Retsky. The
Purchaser shall pay to Retsky the amount of the Tax Adjustment no later than
fifteen (15) days after the later of (x) the filing of the Election or (y) final
determination of the Tax Adjustment. The payment of the Tax Adjustment shall be
treated as a purchase price adjustment. If a subsequent determination is made
that the Election was not available with respect to the transactions
contemplated by this Agreement, Retsky shall promptly pay to the Purchaser an
amount equal to the Tax Adjustment previously received by him from the
Purchaser.
 
ARTICLE XIII

 
MISCELLANEOUS
 

13.1   Transaction Expense Obligations

 
Except as set forth herein and in Section 12.4, each Party shall pay their own
expenses (including legal and accounting fees) incident to the negotiation and
preparation of this Agreement and any other documents prepared in connection
therewith, and the consummation of the transactions contemplated herein.
 

13.2   Amendment and Modification

 
The Parties may amend, modify and supplement this Agreement in such manner as
may be agreed upon by all of them in writing.






--------------------------------------------------------------------------------



 



13.3   Entire Agreement Defined

 
This Agreement, including the exhibits, schedules, certificates and other
documents and agreements delivered on the date hereof in connection herewith
contains the entire agreement of the Parties with respect to the transactions
contemplated hereby, and supersedes all prior understandings and agreements
(oral or written) of the Parties with respect to the subject matter hereof. The
Parties expressly represent and warrant that in entering into this Agreement
they are not relying on any prior representations made by any other Party
concerning the terms, conditions or effects of this Agreement which terms,
conditions or effects are not expressly set forth herein. Any reference herein
to this Agreement shall be deemed to include the schedules and exhibits.
 

13.4   Interpretation

 
When a reference is made in this Agreement to an article, section, paragraph,
clause, schedule or exhibit, such reference shall be to an article, section,
paragraph, clause, schedule or exhibit of this Agreement unless otherwise
indicated. The section headings and captions contained herein and on the
schedules are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement or the schedules. Whenever the words
“include,” “includes” or “including” are used in this Agreement, they shall be
deemed to be followed by the words “without limitation.” The term “knowledge”
when applied to any Person, shall mean the actual knowledge of such Person after
due inquiry; provided that, if such Person is an entity, the actual knowledge of
its officers and directors (including that of Retsky in the case of Rand) after
due inquiry shall be imputed to such Person.
 

13.5   Execution in Counterparts

 
This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same instrument. Execution and delivery of a facsimile of this
Agreement shall have the same effect as the delivery of the original.
 

13.6   Notices: Names and Addresses

 
All notices, consents, waivers, and other communications under this Agreement
must be in writing and will be deemed to have been duly given when (i) delivered
by hand (with written confirmation of receipt), (ii) sent by facsimile (with
written confirmation of receipt), provided that a copy is mailed by registered
mail, return receipt requested, or (iii) three (3) days after deposited with a
nationally recognized overnight delivery service (receipt requested), in each
case to the appropriate addresses and facsimile numbers set forth below (or to
such other addresses and facsimile numbers as a Party may designate by written
notice to the other Parties):
 
If to Rand:
 
Marvin I. Retsky, M.D.
1633 Erringer Rd
Simi Valley, CA 93065
 
with a copy to:
 
Harrington, Foxx, Dubrow & Canter, LLP
1055 West Seventh Street, 29th Floor
Los Angeles, CA 0017-2547
Attn: Martin C. Kristal
 
If to Purchaser:
 
Orion HealthCorp Inc.
1805 Old Alabama Road Suite 350
Roswell, GA 30076
Fax: (678) 832-1888
Attn: Terrence L. Bauer, CEO






--------------------------------------------------------------------------------



 



 
with a copy to:
 
Benesch, Friedlander, Coplan & Aronoff LLP
2300 BP Tower
200 Public Square
Cleveland, OH 44114-2378
Fax: (216) 363-4588
Attention: Ira Kaplan
 
Any Party may, by Notice given as aforesaid, change its address for all
subsequent Notices. Notices shall be deemed given on the date delivered.
 

13.7   Governing Law

 
This Agreement shall be governed by and construed in accordance with the laws of
the State of California as though made and to be fully performed in that State
without regard to conflicts of laws principles. No Party to this Agreement shall
commence or prosecute any suit, proceeding or claim to enforce the provisions of
this Agreement, to recover damages for the breach of or default under this
Agreement or otherwise arising under or by reason of this Agreement, other than
in the federal or state courts located in the County of Los Angeles in the State
of California. Each of the Parties irrevocably consents and submits to the
jurisdiction and venue of the federal or state courts located in the County of
Los Angeles in the State of California and waives any and all objections to the
jurisdiction that they may have under the laws of any state or of the United
States.
 

13.8   Severability

 
If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner adverse to any Party. Upon
such determination that any term or other provision is invalid, illegal or
incapable of being enforced, the Parties hereto shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner to the end that the transactions
contemplated hereby are fulfilled to the greatest extent possible.
 

13.9   Assignment

 
Neither this Agreement nor any of the rights, interests or obligations hereunder
shall be assigned by any of the Parties hereto without the prior consent of the
other Parties, and any attempt to do so will be void, except (i) for assignments
and transfers by operation of law and (ii) that Purchaser may assign any or all
of its rights, interests and obligations hereunder to (A) an affiliate or
wholly-owned subsidiary, provided that any such affiliate or subsidiary agrees
in writing to be bound by all of the terms, conditions and provisions contained
herein, (B) any post-Closing purchaser of all of the issued and outstanding
stock of Purchaser or a substantial part of its assets or (C) any financial
institution providing purchase money or other financing to Purchaser from time
to time as collateral security for such financing. Subject to the preceding
sentence, this Agreement is binding upon, inures to the benefit of and is
enforceable by the parties hereto and their respective successors and assigns.
 

13.10   Binding Effect; No Third Party Beneficiaries

 
This Agreement shall inure to the benefit of, be binding upon and be enforceable
by and against Rand and Purchaser and their respective successors and permitted
assigns, and nothing herein expressed or implied shall be construed to give any
other Person any legal or equitable rights hereunder; provided that Purchaser’s
lenders may rely on the representations, warranties and covenants of Rand
contained herein.
 

13.11   Negotiation Representations

 
Each Party expressly represents and warrants to all other Parties hereto that
(i) before executing this Agreement, said Party has fully informed itself or
himself of the terms, contents, conditions and effects of this Agreement;
(ii) said Party has relied solely and completely upon its or his own judgment in
executing this






--------------------------------------------------------------------------------



 



Agreement; (iii) said Party has had the opportunity to seek and has obtained the
advice of counsel before executing this Agreement; (iv) said Party has acted
voluntarily and of its or his own free will in executing this Agreement;
(v) said Party is not acting under duress, whether economic or physical, in
executing this Agreement; and (vi) this Agreement is the result of arm’s-length
negotiations conducted by and among the Parties and their counsel.
 

13.12   Waiver

 
No remedy conferred by any of the specific provisions of this Agreement is
intended to be exclusive of any other remedy and the rights and remedies of the
parties are cumulative and not alternative. Neither the failure nor any delay by
any Party in exercising any right, power, or privilege under this Agreement or
the documents referred to in this Agreement will operate as a waiver of such
right, power, or privilege, and no single or partial exercise of any such right,
power, or privilege will preclude any other or further exercise of such right,
power, or privilege or the exercise of any other right, power, or privilege. To
the maximum extent permitted by applicable law, (i) no claim or right arising
out of this Agreement or the documents referred to in this Agreement can be
discharged by any of Purchaser or Rand or either of them, in whole or in part,
by a waiver or renunciation of the claim or right unless in writing signed by
the other affected Party or Parties; (ii) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given; and
(iii) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.
 

13.13   Further Assurances

 
At any time and from time to time (including after the Closing), upon reasonable
request of Purchaser, Rand shall do, execute, acknowledge and deliver such
further acts, assignments, transfers, conveyances and assurances as Purchaser
may deem necessary or desirable in order more effectively to transfer, convey
and assign to Purchaser, and to confirm Purchaser’s title to the assets and
properties of Rand.
 

13.14   Schedules and Exhibits

 
The disclosures in the schedules and exhibits attached hereto shall be construed
with and as an integral part of this Agreement to the same extent as if the same
had been set forth herein. Any matter disclosed by Rand on any one Schedule with
respect to any representation, warranty or covenant of Rand shall be deemed
disclosed for purposes of all other representations, warranties or covenants of
Rand to the extent that it is reasonably apparent from such disclosure that is
also relates to such other representations, warranties or covenants, and to the
extent any matter disclosed on any Schedule conflicts with any representation,
warranty or covenant of Rand contained in this Agreement, this Agreement will
control.
 
[SIGNATURE PAGE FOLLOWS]






--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the day and year first above written.
 
Orion HealthCorp, Inc.
 

  By: 
/s/  Terrence L. Bauer


Terrence L. Bauer, CEO
 
/s/  Marvin I. Retsky

Marvin I. Retsky, M.D.
 
Rand Medical Billing, Inc.
 

  By: 
/s/  Marvin I. Retsky


Marvin I. Retsky, M.D.
President and CEO


